EXHIBIT 10.2

EXECUTION COPY

 

STOCK PURCHASE AGREEMENT

among

DATAMARK INC.,

eCOLLEGE.COM

and

DATAMARK PARTNERS, LLC

 

 

 

May 14, 2007


--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I PURCHASE AND SALE OF SHARES

 

1

1.01

 

Purchase and Sale of Shares. Upon the terms and subject to the conditions set
forth in this Agreement, Seller shall sell, assign, transfer and convey to
Buyer, and Buyer shall purchase and acquire from Seller, all of the Shares
against payment by Buyer of an amount in cash equal to the Final Purchase Price
(as defined in Section 1.02(a)). The portion of the Final Purchase Price to be
paid at the Closing to Seller for the Shares will be an amount in cash equal to
the Closing Purchase Price (as defined in Section 1.02(b)).

 

1

1.02

 

Calculation of Final and Closing Purchase Price.

 

1

1.03

 

Payment for and Surrender of Shares

 

1

1.04

 

Estimated Net Working Capital and Estimated Net Indebtedness Calculations

 

2

1.05

 

Final Net Working Capital and Net Indebtedness Calculations.

 

2

1.06

 

Post-Closing Adjustment Payment

 

3

1.07

 

The Closing

 

3

 

 

 

 

 

ARTICLE II CONDITIONS TO CLOSING

 

3

2.01

 

Conditions to Buyer’s Obligations

 

3

2.02

 

Conditions to Seller’s Obligations

 

6

 

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES RELATING TO SELLER

 

7

3.01

 

Organization and Authority

 

7

3.02

 

Execution and Delivery; Valid and Binding Agreement

 

7

3.03

 

Noncontravention

 

7

3.04

 

Ownership of Capital Stock

 

7

3.05

 

Brokers Fees

 

7

3.06

 

Litigation

 

7

 

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY

 

8

4.01

 

Organization and Corporate Power

 

8

4.02

 

Authorization; No Breach; Valid and Binding Agreement

 

8

4.03

 

Capital Stock

 

8

4.04

 

Financial Statements; Undisclosed Liabilities

 

9

4.05

 

Absence of Certain Developments

 

9

4.06

 

Title to Properties.

 

10

4.07

 

Tax Matters

 

11

4.08

 

Contracts and Commitments.

 

11

4.09

 

Intellectual Property

 

12

4.10

 

Litigation

 

13

4.11

 

Consents.

 

13

4.12

 

Employee Benefit Plans.

 

13

4.13

 

Reserved.

 

14

4.14

 

Compliance with Laws

 

14

 

i


--------------------------------------------------------------------------------


 

4.15

 

Environmental Matters

 

14

4.16

 

Sufficiency of Assets

 

14

 

 

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

 

15

5.01

 

Organization and Power

 

15

5.02

 

Authorization; Valid and Binding Agreement

 

15

5.03

 

No Breach

 

15

5.04

 

Consents, etc.

 

15

5.05

 

Litigation

 

15

5.06

 

Brokerage

 

16

5.07

 

Investment Representation

 

16

5.08

 

Equity Commitment. Buyer has received commitments to provide equity financing in
connection with the transactions provided for herein of not less than $18
million, copies of which have been provided to Seller.

 

16

 

 

 

 

 

ARTICLE VI PRE-CLOSING COVENANTS/SUPERIOR OFFER

 

16

6.01

 

Conduct of the Business.

 

16

6.02

 

Access to Books and Records

 

16

6.03

 

Regulatory Filings

 

16

6.04

 

Conditions

 

17

6.05

 

Notification

 

17

6.06

 

Superior Offer

 

17

 

 

Nothing herein shall prohibit Seller from soliciting a Superior Offer or
furnishing any party indicating a bona fide intention (in the reasonably
determination of the Board of Directors of Seller (or a special committee
thereof) to make a Superior Offer with all information heretofore made available
to potential bidders for the Company (and supplements thereto and updates
thereof) or engaging in negotiations with respect to any possible Superior
Offer. In the event that Seller receives a Superior Offer, it shall promptly
(but in any case no later than within one business day) provide a copy of the
Superior Offer to Buyer. On or before 5:00 p.m. Eastern time on the fifth
business day following its receipt of a copy of such Superior Offer, Buyer may
notify Seller of its intention to match the material terms of such Superior
Offer. If Buyer indicates its intention to match such terms and executes by such
time an amendment to this Agreement reflecting the matching terms, Seller shall
reject such Superior Offer and this Agreement shall continue in full force and
effect, with any inconsistent material term contained in such Superior Offer
substituted for the analogous term in this Agreement. If Buyer notifies Seller
of its intention not to match such terms, or if it fails to notify Seller of its
intention to match such terms on or before 5:00 p.m. on the fifth business day
following its receipt of a copy of the Superior Offer, Seller may, not later
than the close of business on the next succeeding business day, accept such
Superior Offer and terminate this Agreement by written notice to Buyer. If
Seller accepts such Superior Offer and terminates this Agreement in accordance
with this Section 6.06, neither party shall have any obligation to the other
with respect hereto, except that Seller shall, upon receipt from Buyer of an
itemized invoice therefor, reimburse Buyer up to $300,000 for its expenses
relating to the transaction contemplated hereby and the financing thereof
including without limitation investment banking, legal, accounting, placement
agent, and similar fees and expenses.

 

17

 

ii


--------------------------------------------------------------------------------


 

ARTICLE VII COVENANTS OF BUYER

 

18

7.01

 

Access to Books and Records

 

18

7.02

 

Notification

 

18

7.03

 

Director and Officer Liability and Indemnification

 

18

7.04

 

Regulatory Filings

 

18

7.05

 

Conditions

 

18

7.06

 

Contact with Customers and Suppliers

 

18

7.07

 

Employee Benefits

 

19

7.08

 

Financing. Buyer shall use its reasonable best efforts to obtain debt financing
in an amount at least sufficient to consummate the transactions contemplated by
this Agreement by the Closing Date on commercially reasonable terms and
conditions; provided that Buyer shall accept and enter into such debt financing
arrangements offered on commercially reasonable terms and conditions.

 

19

 

 

 

 

 

ARTICLE VIII TERMINATION

 

19

8.01

 

Termination

 

19

8.02

 

Effect of Termination

 

19

 

 

 

 

 

ARTICLE IX INDEMNIFICATION

 

20

9.01

 

Survival of Representations and Warranties

 

20

9.02

 

Indemnification for the Benefit of Buyer.

 

20

9.03

 

Indemnification by Buyer for the Benefit of Seller

 

21

9.04

 

Mitigation

 

22

9.05

 

Defense of Third Party Claims

 

22

9.06

 

Determination of Loss Amount

 

23

 

 

 

 

 

ARTICLE X ADDITIONAL COVENANTS AND AGREEMENTS

 

23

10.01

 

Disclosure Generally

 

23

10.02

 

Acknowledgment by Buyer

 

23

10.03

 

Tax Matters.

 

24

10.04

 

Further Assurances

 

25

10.05

 

Provision Respecting Legal Representation

 

25

10.06

 

Intercompany Accounts. Effective immediately prior to the Closing, all
intercompany receivables “due from corporate” and intercompany payables “due to
corporate” on the Company’s balance sheet shall be eliminated in the manner most
tax efficient as agreed by the parties; all intercompany receivables “due from
eLearning” and intercompany payables “due to eCollege” on the Company’s balance
sheet shall remain in effect.

 

25

 

iii


--------------------------------------------------------------------------------


 

ARTICLE XI DEFINITIONS

 

26

11.01

 

Definitions

 

26

11.02

 

Cross-Reference of Other Definitions

 

28

 

 

 

 

 

ARTICLE XII MISCELLANEOUS

 

29

12.01

 

Press Releases and Communications

 

29

12.02

 

Expenses

 

30

12.03

 

Knowledge Defined

 

30

12.04

 

Notices

 

30

12.05

 

Assignment

 

31

12.06

 

Severability

 

31

12.07

 

References

 

31

12.08

 

No Strict Construction

 

31

12.09

 

Amendment and Waiver

 

32

12.10

 

Complete Agreement

 

32

12.11

 

Schedules

 

32

12.12

 

Counterparts

 

32

12.13

 

Governing Law; Submission to Jurisdiction

 

32

12.14

 

Waiver of Trial by Jury

 

32

12.15

 

Buyer Deliveries

 

33

 

iv


--------------------------------------------------------------------------------


 

EXHIBITS

Exhibit A                Form of Closing Certificate of the Company

Exhibit B                Form of Closing Certificate of Seller

Exhibit C                Form of Closing Certificate of Buyer

v


--------------------------------------------------------------------------------


SCHEDULES

 

Section Reference

Assets Schedule

 

4.16

 

 

 

Authorization Schedule

 

4.02

 

 

 

Capitalization Schedule

 

4.03

 

 

 

Conduct of Business Schedule

 

6.01

 

 

 

Contracts Schedule

 

4.08

 

 

 

Developments Schedule

 

4.05

 

 

 

Employee Benefits Schedule

 

4.12(a)

 

 

 

Environmental Matters Schedule

 

4.15

 

 

 

Financial Statements Schedule

 

4.04

 

 

 

Intellectual Property Schedule

 

4.09

 

 

 

Leased Real Property Schedule

 

4.06(b)

 

 

 

Liabilities Schedule

 

4.04(b)

 

 

 

Liens Schedule

 

4.06(a)

 

 

 

Litigation Schedule

 

4.10

 

 

 

Noncontravention Schedule

 

3.03

 

 

 

Seller Litigation Schedule

 

3.06

 

 

 

Taxes Schedule

 

4.07

 

vi


--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of May 14, 2007, by
and among Datamark Partners, LLC, a Delaware limited liability company
(“Buyer”), Datamark Inc., a Delaware corporation (the “Company”), and
eCollege.com, a Delaware corporation (“Seller”).  Capitalized terms used and not
otherwise defined herein have the meanings set forth in Article XI.

WHEREAS, Seller owns all of the issued and outstanding shares of capital stock
of the Company (the “Shares”), which as of the date hereof consists of 38,898
shares of Common Stock, par value $0.01 per share (the “Common Stock”), and
66,728 shares of Series A Preferred Stock, par value $1.00 per share (the
“Preferred Stock”); and

WHEREAS, subject to the terms and conditions of this Agreement, Buyer desires to
acquire from Seller all of the Shares and Seller desires to sell to Buyer all of
the Shares.

NOW, THEREFORE, in consideration of the premises, representations and warranties
and mutual covenants contained herein and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


ARTICLE I


PURCHASE AND SALE OF SHARES


1.01         PURCHASE AND SALE OF SHARES.  UPON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH IN THIS AGREEMENT, SELLER SHALL SELL, ASSIGN, TRANSFER AND
CONVEY TO BUYER, AND BUYER SHALL PURCHASE AND ACQUIRE FROM SELLER, ALL OF THE
SHARES AGAINST PAYMENT BY BUYER OF AN AMOUNT IN CASH EQUAL TO THE FINAL PURCHASE
PRICE (AS DEFINED IN SECTION 1.02(A)).  THE PORTION OF THE FINAL PURCHASE PRICE
TO BE PAID AT THE CLOSING TO SELLER FOR THE SHARES WILL BE AN AMOUNT IN CASH
EQUAL TO THE CLOSING PURCHASE PRICE (AS DEFINED IN SECTION 1.02(B)).


1.02         CALCULATION OF FINAL AND CLOSING PURCHASE PRICE.


(A)           FOR PURPOSES OF THIS AGREEMENT, “FINAL PURCHASE PRICE” SHALL MEAN
AN AMOUNT EQUAL TO (I) $41,000,000 (THE “BASE CONSIDERATION”), PLUS (II) THE
AMOUNT, IF ANY, BY WHICH THE NET WORKING CAPITAL EXCEEDS $0.00, MINUS (III) THE
AMOUNT, IF ANY, BY WHICH NET WORKING CAPITAL IS LESS THAN $0.00, MINUS (IV) NET
INDEBTEDNESS (WHICH AMOUNT MAY BE NEGATIVE).


(B)           FOR PURPOSES OF THIS AGREEMENT, “CLOSING PURCHASE PRICE” SHALL
MEAN AN AMOUNT EQUAL TO (I) THE BASE CONSIDERATION, PLUS (II) THE AMOUNT, IF
ANY, BY WHICH THE ESTIMATED NET WORKING CAPITAL (AS DEFINED IN SECTION 1.04)
EXCEEDS $0.00, MINUS (III) THE AMOUNT, IF ANY, BY WHICH ESTIMATED NET WORKING
CAPITAL IS LESS THAN $0.00, MINUS (IV) ESTIMATED NET INDEBTEDNESS (WHICH AMOUNT
MAY BE NEGATIVE).

1.03         Payment for and Surrender of Shares.  At the Closing, Seller shall
receive payment by Buyer of an amount in cash as calculated in Section 1.01 in
exchange for the delivery to Buyer of stock certificates evidencing the Shares
duly endorsed for transfer or


--------------------------------------------------------------------------------



ACCOMPANIED BY APPROPRIATE TRANSFER DOCUMENTS.  PAYMENT FOR THE SHARES SHALL BE
MADE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT SPECIFIED BY
SELLER.

1.04         Estimated Net Working Capital and Estimated Net Indebtedness
Calculations.  At least one (1) day prior to the Closing Date, Seller shall
deliver to Buyer its good faith calculation of its estimates of the Net Working
Capital (the “Estimated Net Working Capital”) and Net Indebtedness (the
“Estimated Net Indebtedness”).


1.05         FINAL NET WORKING CAPITAL AND NET INDEBTEDNESS CALCULATIONS.


(A)           AS PROMPTLY AS POSSIBLE, BUT IN ANY EVENT WITHIN 45 DAYS AFTER THE
CLOSING DATE, BUYER WILL DELIVER TO SELLER A BALANCE SHEET OF THE COMPANY (THE
“CLOSING BALANCE SHEET”) AND A STATEMENT SHOWING THE CALCULATION OF THE NET
WORKING CAPITAL AND NET INDEBTEDNESS DERIVED FROM THE CLOSING BALANCE SHEET
(TOGETHER WITH THE CLOSING BALANCE SHEET, THE “PRELIMINARY CLOSING STATEMENT”). 
THE CLOSING BALANCE SHEET SHALL BE PREPARED IN ACCORDANCE WITH GAAP USING THE
SAME ACCOUNTING METHODS, POLICIES, PRINCIPLES, PRACTICES AND PROCEDURES, WITH
CONSISTENT CLASSIFICATIONS, JUDGMENTS AND ESTIMATION METHODOLOGY, AS WERE USED
IN PREPARATION OF THE AUDITED BALANCE SHEET OF THE COMPANY AS OF THE FISCAL YEAR
ENDED DECEMBER 31, 2006 (THE “2006 BALANCE SHEET”), AND SHALL NOT INCLUDE ANY
CHANGES IN ASSETS OR LIABILITIES AS A RESULT OF PURCHASE ACCOUNTING ADJUSTMENTS
OR OTHER CHANGES ARISING FROM OR RESULTING AS A CONSEQUENCE OF THE TRANSACTIONS
CONTEMPLATED HEREBY.  THE PARTIES AGREE THAT THE PURPOSE OF PREPARING THE
CLOSING BALANCE SHEET AND DETERMINING THE NET WORKING CAPITAL AND THE RELATED
PURCHASE PRICE ADJUSTMENT CONTEMPLATED BY THIS SECTION 1.05 IS TO MEASURE
CHANGES IN NET WORKING CAPITAL, AND SUCH PROCESSES ARE NOT INTENDED TO PERMIT
THE INTRODUCTION OF DIFFERENT JUDGMENTS, ACCOUNTING METHODS, POLICIES,
PRINCIPLES, PRACTICES, PROCEDURES, CLASSIFICATIONS OR ESTIMATION METHODOLOGIES
FOR THE PURPOSE OF PREPARING THE CLOSING BALANCE SHEET OR DETERMINING THE NET
WORKING CAPITAL.  AFTER DELIVERY OF THE PRELIMINARY CLOSING STATEMENT, SELLER
AND ITS ACCOUNTANTS SHALL BE PERMITTED FULL ACCESS TO REVIEW THE COMPANY’S BOOKS
AND RECORDS AND WORK PAPERS RELATED TO THE PREPARATION OF THE PRELIMINARY
CLOSING STATEMENT.  SELLER AND ITS ACCOUNTANTS MAY MAKE INQUIRES OF BUYER, THE
COMPANY AND THEIR RESPECTIVE ACCOUNTANTS REGARDING QUESTIONS CONCERNING OR
DISAGREEMENTS WITH THE PRELIMINARY CLOSING STATEMENT ARISING IN THE COURSE OF
THEIR REVIEW THEREOF, AND BUYER SHALL USE ITS, AND SHALL CAUSE THE COMPANY TO
USE ITS, COMMERCIALLY REASONABLE EFFORTS TO CAUSE ANY SUCH ACCOUNTANTS TO
COOPERATE WITH AND RESPOND TO SUCH INQUIRIES.  IF SELLER HAS ANY OBJECTIONS TO
THE PRELIMINARY CLOSING STATEMENT, SELLER SHALL DELIVER TO BUYER A STATEMENT
SETTING FORTH ITS OBJECTIONS THERETO (AN “OBJECTIONS STATEMENT”).  IF AN
OBJECTIONS STATEMENT IS NOT DELIVERED TO BUYER WITHIN 45 DAYS AFTER DELIVERY OF
THE PRELIMINARY CLOSING STATEMENT, THE PRELIMINARY CLOSING STATEMENT SHALL BE
FINAL, BINDING AND NON-APPEALABLE BY THE PARTIES HERETO.  SELLER AND BUYER SHALL
NEGOTIATE IN GOOD FAITH TO RESOLVE ANY SUCH OBJECTIONS, BUT IF THEY DO NOT REACH
A FINAL RESOLUTION WITHIN 15 DAYS AFTER THE DELIVERY OF THE OBJECTIONS
STATEMENT, SELLER AND BUYER SHALL SUBMIT SUCH DISPUTE TO A NATIONALLY RECOGNIZED
ACCOUNTING FIRM WITHOUT A SUBSTANTIAL RELATIONSHIP TO ANY PARTY HERETO (THE
“DISPUTE RESOLUTION AUDITOR”).  ANY FURTHER SUBMISSIONS TO THE DISPUTE
RESOLUTION AUDITOR MUST BE WRITTEN AND DELIVERED TO EACH PARTY TO THE DISPUTE. 
THE DISPUTE RESOLUTION AUDITOR SHALL CONSIDER ONLY THOSE ITEMS AND AMOUNTS WHICH
ARE IDENTIFIED IN THE OBJECTIONS STATEMENT AS BEING ITEMS WHICH SELLER AND BUYER
ARE UNABLE TO RESOLVE.  THE DISPUTE RESOLUTION AUDITOR’S DETERMINATION WILL BE
BASED SOLELY ON THE DEFINITION OF NET WORKING CAPITAL AND NET INDEBTEDNESS
CONTAINED HEREIN.  SELLER AND BUYER SHALL USE THEIR COMMERCIALLY REASONABLE
EFFORTS TO CAUSE THE DISPUTE

2


--------------------------------------------------------------------------------



RESOLUTION AUDITOR TO RESOLVE ALL DISAGREEMENTS AS SOON AS PRACTICABLE. 
FURTHER, THE DISPUTE RESOLUTION AUDITOR’S DETERMINATION SHALL BE BASED SOLELY ON
THE PRESENTATIONS BY BUYER AND SELLER WHICH ARE IN ACCORDANCE WITH THE TERMS AND
PROCEDURES SET FORTH IN THIS AGREEMENT (I.E., NOT ON THE BASIS OF AN INDEPENDENT
REVIEW).  THE RESOLUTION OF THE DISPUTE BY THE DISPUTE RESOLUTION AUDITOR SHALL
BE FINAL, BINDING AND NON-APPEALABLE ON THE PARTIES HERETO.  THE COSTS AND
EXPENSES OF THE DISPUTE RESOLUTION AUDITOR SHALL BE ALLOCATED BETWEEN BUYER, ON
THE ONE HAND, AND SELLER, ON THE OTHER HAND, BASED UPON THE PERCENTAGE WHICH THE
PORTION OF THE CONTESTED AMOUNT NOT AWARDED TO EACH PARTY BEARS TO THE AMOUNT
ACTUALLY CONTESTED BY SUCH PARTY.  FOR EXAMPLE, IF SELLER CLAIMS THE NET WORKING
CAPITAL IS $1,000 GREATER THAN THE AMOUNT DETERMINED BY BUYER’S ACCOUNTANTS, AND
BUYER CONTESTS ONLY $500 OF THE AMOUNT CLAIMED BY SELLER, AND IF THE DISPUTE
RESOLUTION AUDITOR ULTIMATELY RESOLVES THE DISPUTE BY AWARDING SELLER $300 OF
THE $500 CONTESTED, THEN THE COSTS AND EXPENSES OF ARBITRATION WILL BE ALLOCATED
60% (I.E., 300 ÷ 500) TO BUYER AND 40% (I.E., 200 ÷ 500) TO SELLER.


(B)           IF THE NET WORKING CAPITAL AND NET INDEBTEDNESS AS FINALLY
DETERMINED PURSUANT TO SECTION 1.05(A) ABOVE RESULTS IN THE FINAL PURCHASE PRICE
BEING GREATER THAN THE CLOSING PURCHASE PRICE, BUYER SHALL PAY TO SELLER SUCH
EXCESS. IF THE NET WORKING CAPITAL AND NET INDEBTEDNESS AS FINALLY DETERMINED
PURSUANT TO SECTION 1.05(A) ABOVE RESULTS IN THE FINAL PURCHASE PRICE BEING LESS
THAN THE CLOSING PURCHASE PRICE, SELLER SHALL PAY TO BUYER SUCH SHORTFALL. 
PAYMENTS TO BE MADE PURSUANT TO THIS SECTION 1.05 SHALL BE MADE IN ACCORDANCE
WITH SECTION 1.06.

1.06         Post-Closing Adjustment Payment.  Buyer shall promptly (but in any
event within five business days) deliver to Seller any amounts determined
pursuant to Section 1.05 to be due by Buyer by wire transfer of immediately
available funds to an account designated by Seller.  Seller shall promptly (but
in any event within five business days) deliver to Buyer any amounts determined
pursuant to Section 1.05 to be due by Seller by wire transfer of immediately
available funds to an account designated by Buyer.

1.07         The Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Kirkland & Ellis
LLP located at 200 East Randolph Drive, Chicago, Illinois at 10:00 a.m., local
time, on or prior to the third business day following satisfaction or waiver of
all of the conditions to the Closing set forth in Article II (other than those
to be satisfied at the Closing) or on such other date as is mutually agreeable
to Buyer and Seller.  The date and time of the Closing are referred to herein as
the “Closing Date.”


ARTICLE II


CONDITIONS TO CLOSING

2.01         Conditions to Buyer’s Obligations.  The obligation of Buyer to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction of the following conditions as of the Closing Date:


(A)           THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE III AND
ARTICLE IV (OTHER THAN THOSE REPRESENTATIONS AND WARRANTIES THAT ADDRESS MATTERS
AS OF PARTICULAR DATES WHICH

3


--------------------------------------------------------------------------------



SHALL REMAIN TRUE AND CORRECT AS OF SUCH DATES) SHALL BE TRUE AND CORRECT AS OF
THE CLOSING DATE AS THOUGH THEN MADE AND AS THOUGH THE CLOSING DATE WERE
SUBSTITUTED FOR THE DATE OF THIS AGREEMENT THROUGHOUT SUCH REPRESENTATIONS AND
WARRANTIES (WITHOUT GIVING EFFECT TO MATERIALITY, MATERIAL ADVERSE EFFECT, OR
SIMILAR PHRASES IN THE REPRESENTATIONS AND WARRANTIES) EXCEPT WHERE THE FAILURE
OF SUCH REPRESENTATIONS AND WARRANTIES TO BE SO TRUE AND CORRECT WOULD NOT, IN
THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT;


(B)           THE COMPANY AND SELLER SHALL HAVE PERFORMED AND COMPLIED WITH IN
ALL MATERIAL RESPECTS ALL OF THE COVENANTS AND AGREEMENTS REQUIRED TO BE
PERFORMED OR COMPLIED WITH BY THEM UNDER THIS AGREEMENT AT OR PRIOR TO THE
CLOSING;


(C)           RESERVED;


(D)           NO JUDGMENT, DECREE OR ORDER SHALL HAVE BEEN ENTERED WHICH WOULD
PREVENT THE PERFORMANCE OF THIS AGREEMENT OR THE CONSUMMATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY, DECLARE UNLAWFUL THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR CAUSE SUCH TRANSACTIONS TO BE RESCINDED;


(E)           RESERVED;


(F)            THE COMPANY OR SELLER, AS THE CASE MAY BE, SHALL HAVE DELIVERED
TO BUYER EACH OF THE FOLLOWING:

(I)            A CERTIFICATE OF THE COMPANY IN THE FORM SET FORTH IN EXHIBIT A,
DATED THE CLOSING DATE, STATING THAT THE PRECONDITIONS SPECIFIED IN SUBSECTIONS
(A), (B) AND (D), AS THEY RELATE TO THE COMPANY, HAVE BEEN SATISFIED;

(II)           A CERTIFICATE OF SELLER IN THE FORM OF EXHIBIT B, DATED THE
CLOSING DATE, STATING THAT THE PRECONDITIONS SPECIFIED IN SUBSECTIONS (A), (B),
AND (D), AS THEY RELATE TO SELLER, HAVE BEEN SATISFIED;

(III)          THE STOCK CERTIFICATES REPRESENTING THE SHARES, IN EACH CASE DULY
ENDORSED FOR TRANSFER OR ACCOMPANIED BY DULY EXECUTED STOCK POWERS OR TRANSFER
DOCUMENTS;

(IV)          ALL MINUTE BOOKS, STOCK BOOKS, LEDGERS AND REGISTERS, CORPORATE
SEALS, IF ANY, AND OTHER CORPORATE RECORDS RELATING TO THE ORGANIZATION,
OWNERSHIP AND MAINTENANCE OF THE COMPANY, IF NOT ALREADY LOCATED ON THE PREMISES
OF THE COMPANY;

(V)           RESIGNATIONS EFFECTIVE AS OF THE CLOSING DATE FROM SUCH OFFICERS
AND DIRECTORS OF THE COMPANY AS BUYER SHALL HAVE REQUESTED IN WRITING AND
DELIVERED TO SELLER NOT LESS THAN FIVE DAYS PRIOR TO THE CLOSING DATE;

(VI)          A COPY OF THE CERTIFICATE OF INCORPORATION OF THE COMPANY,
CERTIFIED BY THE SECRETARY OF STATE OF DELAWARE AND A CERTIFICATE OF GOOD
STANDING FROM DELAWARE AND EACH JURISDICTION IN WHICH IT IS DULY QUALIFIED TO
TRANSACT BUSINESS, IN EACH CASE, DATED WITHIN TEN DAYS OF THE CLOSING DATE;

4


--------------------------------------------------------------------------------


(VII)         CERTIFIED COPIES OF THE RESOLUTIONS DULY ADOPTED BY THE COMPANY’S
BOARD OF DIRECTORS AUTHORIZING ITS EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE OTHER AGREEMENTS TO WHICH IT IS A PARTY;

(VIII)        CERTIFIED COPIES OF THE RESOLUTIONS DULY ADOPTED BY SELLER’S BOARD
OF DIRECTORS AUTHORIZING ITS EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE OTHER AGREEMENTS TO WHICH IT IS A PARTY;

(IX)           A CERTIFIED COPY OF THE COMPANY’S BY-LAWS, WITH ALL AMENDMENTS
THERETO;

(X)            A CERTIFICATE, DULY COMPLETED AND EXECUTED PURSUANT TO SECTION
1.1445-2(B)(IV)(B) OF THE TREASURY REGULATIONS, ISSUED BY SELLER CERTIFYING THAT
SELLER IS NOT A FOREIGN PERSON WITHIN THE MEANING OF SECTION 1445 OF THE CODE;

(XI)           EVIDENCE REASONABLY SATISFACTORY TO BUYER THAT ALL OF THE
COMPANY’S TRANSACTION COSTS, INCLUDING OUT-OF-POCKET LEGAL, ACCOUNTING,
INVESTMENT BANKING AND OTHER EXPENSES, INCLUDING THOSE IN CONNECTION WITH THE
PREPARATION, NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND ALL OTHER SUCH COSTS
OR EXPENSES INCIDENTAL TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT HAVE BEEN FULLY DISCHARGED PRIOR TO CLOSING, OR SUCH INDEBTEDNESS
SHALL BE DISCHARGED AT CLOSING OUT OF THE CLOSING PURCHASE PRICE;

(XII)          EVIDENCE REASONABLY SATISFACTORY TO BUYER THAT THE COMPANY SHALL
HAVE DISCHARGED ALL OF THE COMPANY’S INDEBTEDNESS FOR BORROWED MONEY PRIOR TO
CLOSING OR THAT SUCH INDEBTEDNESS SHALL BE DISCHARGED AT CLOSING OUT OF THE
CLOSING PURCHASE PRICE TO BE RECEIVED HEREUNDER; AND

(XIII)         UCC-3 TERMINATION STATEMENTS OR OTHER EVIDENCE REASONABLY
SATISFACTORY TO BUYER THAT SILICON VALLEY BANK HAS RELEASED EACH LIEN, SECURITY
INTEREST OR OTHER ENCUMBRANCE ON THE COMPANY ASSETS.


(G)           NO FEDERAL, STATE, LOCAL OR FOREIGN LAW, STATUTE, RULE,
REGULATION, EXECUTIVE ORDER, DECREE, RULING, JUDGMENT, INJUNCTION, LEGAL
REQUIREMENT, OR OTHER ORDER (WHETHER TEMPORARY, PRELIMINARY OR PERMANENT) SHALL
HAVE BEEN ENACTED, ENTERED, PROMULGATED OR ENFORCED BY ANY GOVERNMENTAL ENTITY
WHICH PROHIBITS, RESTRAINS OR ENJOINS THE CONSUMMATION OF THE TRANSACTION
CONTEMPLATED HEREBY; THERE SHALL BE NO PENDING SUIT, ACTION OR PROCEEDING BY ANY
GOVERNMENTAL ENTITY SEEKING TO RESTRAIN OR PROHIBIT THE MAKING OR CONSUMMATION
OF THE TRANSACTION CONTEMPLATED HEREBY OR SEEKING TO OBTAIN MATERIAL DAMAGES
WITH RESPECT THERETO; AND THERE SHALL BE NO FAILURE OF THE CONDITIONS SET FORTH
IN SECTION 7.1(B) OR SECTION 7.2(E) OF THE MERGER AGREEMENT (UNLESS EACH SUCH
FAILURE HAS BEEN WAIVED BY ALL NECESSARY PARTIES).


(H)           BUYER SHALL HAVE RECEIVED COMMITMENTS TO PROVIDE DEBT FINANCING IN
AN AMOUNT NOT LESS THAN $26 MILLION ON COMMERCIALLY REASONABLE TERMS AND
CONDITIONS;


(I)            THE TRANSACTIONS CONTEMPLATED BY THAT CERTAIN AGREEMENT AND PLAN
OF MERGER (THE “MERGER AGREEMENT”), DATED AS OF MAY 14, 2007, BY AND AMONG
PEARSON EDUCATION, INC., EPSILON ACQUISITION CORP. AND ECOLLEGE.COM SHALL HAVE
BEEN CONSUMMATED OR SHALL BE CONSUMMATED SIMULTANEOUSLY WITH THE CLOSING; AND

5


--------------------------------------------------------------------------------



(J)            THERE SHALL NOT HAVE OCCURRED A MATERIAL ADVERSE EFFECT.

If the Closing occurs, all closing conditions set forth in this Section 2.01
which have not been fully satisfied as of the Closing shall be deemed to have
been fully waived by Buyer.

2.02         Conditions to Seller’s Obligations.  The obligations of Seller to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction of the following conditions as of the Closing Date:


(A)           THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE V (OTHER
THAN THOSE REPRESENTATIONS AND WARRANTIES THAT ADDRESS MATTERS AS OF PARTICULAR
DATES WHICH SHALL REMAIN TRUE AND CORRECT AS OF SUCH DATES) SHALL BE TRUE AND
CORRECT AT AND AS OF THE CLOSING DATE AS THOUGH THEN MADE AND AS THOUGH THE
CLOSING DATE WERE SUBSTITUTED FOR THE DATE OF THIS AGREEMENT THROUGHOUT SUCH
REPRESENTATIONS AND WARRANTIES (WITHOUT GIVING EFFECT TO MATERIALITY, MATERIAL
ADVERSE EFFECT, OR SIMILAR PHRASES IN THE REPRESENTATIONS AND WARRANTIES) EXCEPT
WHERE THE FAILURE TO BE SO TRUE AND CORRECT WOULD NOT HAVE A MATERIAL ADVERSE
EFFECT ON THE ABILITY OF BUYER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED
HEREBY;


(B)           BUYER SHALL HAVE PERFORMED AND COMPLIED WITH IN ALL MATERIAL
RESPECTS ALL THE COVENANTS AND AGREEMENTS REQUIRED TO BE PERFORMED AND COMPLIED
WITH BY IT UNDER THIS AGREEMENT AT OR PRIOR TO THE CLOSING;


(C)           RESERVED;


(D)           NO JUDGMENT, DECREE OR ORDER SHALL HAVE BEEN ENTERED WHICH WOULD
PREVENT THE PERFORMANCE OF THIS AGREEMENT OR THE CONSUMMATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY, DECLARE UNLAWFUL THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT OR CAUSE SUCH TRANSACTIONS TO BE RESCINDED;


(E)           BUYER SHALL HAVE DELIVERED TO SELLER CERTIFIED COPIES OF THE
RESOLUTIONS DULY ADOPTED BY BUYER’S BOARD OF DIRECTORS (OR ITS EQUIVALENT
GOVERNING BODY) AUTHORIZING ITS EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE OTHER AGREEMENTS CONTEMPLATED HEREBY TO WHICH IT IS A PARTY;


(F)            RESERVED;


(G)           BUYER SHALL HAVE DELIVERED TO SELLER A CERTIFICATE IN THE FORM SET
FORTH AS EXHIBIT C, DATED THE CLOSING DATE, STATING THAT THE PRECONDITIONS
SPECIFIED IN SUBSECTIONS (A), (B) AND (D) HAVE BEEN SATISFIED;


(H)           BUYER SHALL HAVE DELIVERED THE CONSIDERATION SET FORTH IN
SECTION 1.01; AND


(I)            THE TRANSACTIONS CONTEMPLATED BY THE MERGER AGREEMENT SHALL HAVE
BEEN CONSUMMATED OR SHALL BE CONSUMMATED SIMULTANEOUSLY WITH THE CLOSING;

If the Closing occurs, all closing conditions set forth in this Section 2.02
which have not been fully satisfied as of the Closing shall be deemed to have
been fully waived by Seller.

6


--------------------------------------------------------------------------------



ARTICLE III


REPRESENTATIONS AND
WARRANTIES RELATING TO SELLER

Seller represents and warrants to Buyer as follows:

3.01         Organization and Authority.  Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  Seller has all requisite power and authority and full legal capacity
to execute and deliver this Agreement and to perform Seller’s obligations
hereunder.

3.02         Execution and Delivery; Valid and Binding Agreement.  This
Agreement has been duly executed and delivered by Seller, and assuming that this
Agreement is the valid and binding agreement of Buyer, this Agreement
constitutes the valid and binding obligation of the other parties hereto,
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy laws, other similar laws affecting creditors’ rights and
general principles of equity affecting the availability of specific performance
and other equitable remedies.

3.03         Noncontravention.  Except as set forth on the attached
Noncontravention Schedule or as otherwise would not reasonably be expected to
have a material adverse effect on the ability of Seller to enter into and
perform its obligations under this Agreement, neither the execution and the
delivery of this Agreement, nor the consummation of the transactions
contemplated hereby, will (a) violate any constitution, statute, law,
regulation, rule, injunction, judgment, order, decree, ruling, charge, or other
restriction of any government, governmental agency, or court to which Seller is
subject or any provision of its charter or bylaws or equivalent organizational
documents or (b) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
material agreement, contract, lease, license, instrument, or other material
arrangement to which Seller is a party or by which Seller is bound.

3.04         Ownership of Capital Stock.  Seller is the record and beneficial
owner of the Shares.  On the Closing Date, Seller shall transfer to Buyer good
title to the Shares, free and clear of all claims, pledges, security interests,
liens, charges, encumbrances, options, proxies, voting trusts or agreements and
other restrictions and limitations of any kind, other than applicable federal
and state securities law restrictions.

3.05         Brokers Fees.  Seller has no liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement for which Buyer or the Company could
become liable or obligated.

3.06         Litigation.  Except as set forth on the attached Seller Litigation
Schedule or as otherwise would not reasonably be expected to have a material
adverse effect on the ability of Seller to enter into and perform its
obligations under this Agreement, there are no actions, suits or proceedings
pending or, to Seller’s knowledge, overtly threatened against Seller, at law or
in equity, or before or by any federal, state, municipal or other governmental
department,

7


--------------------------------------------------------------------------------



COMMISSION, BOARD, BUREAU, AGENCY OR INSTRUMENTALITY, DOMESTIC OR FOREIGN, AND
SELLER IS NOT SUBJECT TO ANY OUTSTANDING JUDGMENT, ORDER OR DECREE OF ANY COURT
OR GOVERNMENTAL BODY.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY

Seller represents and warrants to Buyer that:

4.01         Organization and Corporate Power.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware, and the Company has all requisite corporate power and
authority and all authorizations, licenses and permits necessary to own and
operate its properties and to carry on its businesses as now conducted, except
where the failure to hold such authorizations, licenses and permits would not
have a Material Adverse Effect.  The Company is qualified to do business in
every jurisdiction in which its ownership of property or the conduct of  its
businesses as now conducted requires it to qualify, except where the failure to
be so qualified would not have a Material Adverse Effect.  The Company has no
Subsidiaries.

4.02         Authorization; No Breach; Valid and Binding Agreement.  This
Agreement has been duly authorized, executed and delivered by the Company.
Except as set forth on the attached Authorization Schedule and except where the
failure of any of the following to be true would not have a Material Adverse
Effect, the execution, delivery and performance of this Agreement by the Company
and the consummation of the transactions contemplated hereby do not conflict
with or result in any material breach of, constitute a material default under,
result in a material violation of, result in the creation of any material lien,
security interest, charge or encumbrance upon any material assets of the
Company, or require any material authorization, consent, approval, exemption or
other action by or notice to any court or other governmental body, under the
provisions of the Company’s certificate of incorporation or bylaws or any
material indenture, mortgage, lease, loan agreement or other material agreement
or instrument to which the Company is bound, or any law, statute, rule or
regulation or order, judgment or decree to which the Company is subject. 
Assuming that this Agreement is a valid and binding obligation of Buyer, this
Agreement constitutes a valid and binding obligation of the Company, enforceable
in accordance with its terms, except as enforceability may be limited by
bankruptcy laws, other similar laws affecting creditors’ rights and general
principles of equity affecting the availability of specific performance and
other equitable remedies.

4.03         Capital Stock.  The authorized number of shares of capital stock of
the Company consists of 500,000 shares of Common Stock and 500,000 shares of
Preferred Stock, of which 38,898 and 66,728 shares, respectively, are issued and
outstanding and owned of record by Seller.  All Shares have been duly authorized
and are validly issued, fully paid and nonassessable.  The Company does not have
any other capital stock, equity securities or securities containing any equity
features authorized, issued or outstanding, and there are no agreements,
options, warrants or other rights or arrangements existing or outstanding which
provide for the sale or issuance of any of the foregoing by the Company.  There
are no rights, subscriptions, warrants, options, conversion rights or agreements
of any kind outstanding to purchase or otherwise acquire any shares of capital
stock or other equity securities of the

8


--------------------------------------------------------------------------------



COMPANY OF ANY KIND.  THERE ARE NO AGREEMENTS OR OTHER OBLIGATIONS (CONTINGENT
OR OTHERWISE) WHICH REQUIRE THE COMPANY TO REPURCHASE OR OTHERWISE ACQUIRE ANY
SHARES OF THE COMPANY’S CAPITAL STOCK OR OTHER EQUITY SECURITIES.

4.04         Financial Statements; Undisclosed Liabilities.


(A)           ATTACHED TO THE FINANCIAL STATEMENTS SCHEDULE ARE TRUE AND CORRECT
COPIES OF (I) THE UNAUDITED BALANCE SHEET OF THE COMPANY AS OF MARCH 31, 2007
(THE “LATEST BALANCE SHEET”), AND THE RELATED STATEMENT OF INCOME FOR THE
THREE-MONTH PERIOD THEN ENDED AND (II) UNAUDITED BALANCE SHEET AND STATEMENT OF
INCOME OF THE COMPANY AS OF AND FOR THE FISCAL YEAR ENDED DECEMBER 31, 2006. 
EXCEPT AS SET FORTH ON THE ATTACHED FINANCIAL STATEMENTS SCHEDULE, SUCH
FINANCIAL STATEMENTS HAVE BEEN BASED UPON THE INFORMATION CONCERNING THE COMPANY
CONTAINED IN THE COMPANY’S BOOKS AND RECORDS, AND PRESENT FAIRLY IN ALL MATERIAL
RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE COMPANY (TAKEN
AS A WHOLE) AS OF THE TIMES AND FOR THE PERIODS REFERRED TO THEREIN IN
ACCORDANCE WITH GAAP (SUBJECT, IN THE CASE OF THE UNAUDITED FINANCIAL
STATEMENTS, TO NORMAL YEAR-END AUDIT ADJUSTMENTS, ABSENCE OF FOOTNOTES AND OTHER
PRESENTATION ITEMS, NONE OF WHICH WERE OR ARE EXPECTED TO BE MATERIAL IN AMOUNT
OR EFFECT).


(B)           EXCEPT AS SET FORTH ON THE ATTACHED LIABILITIES SCHEDULE OR AS
OTHERWISE WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT,
THE COMPANY HAS NO LIABILITIES THAT ARE OF A NATURE THAT WOULD BE REQUIRED TO BE
DISCLOSED ON A BALANCE SHEET OF THE COMPANY (OR THE FOOTNOTES THERETO) PREPARED
IN ACCORDANCE WITH GAAP, OTHER THAN (I) LIABILITIES REFLECTED ON THE LATEST
BALANCE SHEET, (II) CURRENT LIABILITIES INCURRED IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE SINCE THE DATE OF THE LATEST BALANCE
SHEET AND (III) LIABILITIES INCURRED AFTER THE DATE HEREOF IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT.

4.05         Absence of Certain Developments.  Since the date of the Latest
Balance Sheet, there has not occurred any Material Adverse Effect.  Except as
set forth on the attached Developments Schedule or except as expressly
contemplated by this Agreement, since the date of the Latest Balance Sheet, the
Company has not:


(A)           BORROWED ANY AMOUNT OR INCURRED OR BECOME SUBJECT TO ANY MATERIAL
LIABILITIES (OTHER THAN LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS,
LIABILITIES UNDER CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS AND
BORROWINGS FROM BANKS (OR SIMILAR FINANCIAL INSTITUTIONS) NECESSARY TO MEET
ORDINARY COURSE WORKING CAPITAL REQUIREMENTS);


(B)           MORTGAGED, PLEDGED OR SUBJECTED TO ANY MATERIAL LIEN, CHARGE OR
OTHER ENCUMBRANCE, ANY MATERIAL PORTION OF ITS ASSETS, EXCEPT PERMITTED LIENS;


(C)           SOLD, ASSIGNED OR TRANSFERRED ANY MATERIAL PORTION OF ITS TANGIBLE
ASSETS, EXCEPT IN THE ORDINARY COURSE OF BUSINESS;


(D)           SOLD, ASSIGNED OR TRANSFERRED ANY MATERIAL INTELLECTUAL PROPERTY,
EXCEPT IN THE ORDINARY COURSE OF BUSINESS;


(E)           SUFFERED ANY MATERIAL EXTRAORDINARY LOSSES OR WAIVED ANY RIGHTS OF
MATERIAL VALUE;

9


--------------------------------------------------------------------------------



(F)            MADE ANY MATERIAL CAPITAL INVESTMENT IN, OR ANY MATERIAL LOAN TO,
ANY OTHER PERSON, EXCEPT IN THE ORDINARY COURSE OF BUSINESS;


(G)           MADE ANY MATERIAL CAPITAL EXPENDITURES OR COMMITMENTS THEREFOR,
EXCEPT (I) IN THE ORDINARY COURSE OF BUSINESS AND (II) FOR SUCH CAPITAL
EXPENDITURES OR COMMITMENTS THEREFOR THAT ARE REFLECTED IN THE COMPANY’S BUDGET
FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007;


(H)           MADE ANY LOAN TO, OR ENTERED INTO ANY OTHER MATERIAL TRANSACTION
WITH, ANY OF ITS DIRECTORS, OFFICERS, AND EMPLOYEES OUTSIDE THE ORDINARY COURSE
OF BUSINESS;


(I)            ENTERED INTO ANY EMPLOYMENT CONTRACT WITH PAYMENTS EXCEEDING
$100,000 PER YEAR OR ANY COLLECTIVE BARGAINING AGREEMENT, OR MODIFIED THE TERMS
OF ANY SUCH EXISTING CONTRACT OR AGREEMENT;


(J)            MADE ANY OTHER MATERIAL CHANGE IN EMPLOYMENT TERMS (INCLUDING
COMPENSATION) FOR ANY OF ITS DIRECTORS OR OFFICERS OR MADE ANY OTHER MATERIAL
CHANGE IN EMPLOYMENT TERMS (INCLUDING COMPENSATION) FOR ANY EMPLOYEES HAVING
EMPLOYMENT CONTRACTS WITH ANNUAL PAYMENTS EXCEEDING $100,000 PER YEAR, IN EACH
CASE, OUTSIDE THE ORDINARY COURSE OF BUSINESS; OR


(K)           ENTERED INTO ANY OTHER MATERIAL TRANSACTION, EXCEPT IN THE
ORDINARY COURSE OF BUSINESS.


4.06         TITLE TO PROPERTIES.


(A)           EXCEPT AS SET FORTH ON THE LIENS SCHEDULE, THE COMPANY OWNS GOOD
AND MARKETABLE TITLE TO, OR HOLDS PURSUANT TO VALID AND ENFORCEABLE LEASES, ALL
OF THE ASSETS, PROPERTIES, BUSINESSES AND RIGHTS OF THE COMPANY OF EVERY KIND,
NATURE, CHARACTER AND DESCRIPTION, WHETHER REAL, PERSONAL OR MIXED, TANGIBLE OR
INTANGIBLE, ACCRUED OR CONTINGENT, OR OTHERWISE RELATING TO OR UTILIZED IN THE
COMPANY’S BUSINESS, DIRECTLY OR INDIRECTLY, IN WHOLE OR IN PART, WHETHER OR NOT
CARRIED ON THE BOOKS AND RECORDS OF THE COMPANY, AND WHETHER OR NOT OWNED IN THE
NAME OF THE COMPANY AND WHEREVER LOCATED, FREE AND CLEAR OF ALL LIENS, SECURITY
INTERESTS AND OTHER ENCUMBRANCES, EXCEPT FOR PERMITTED LIENS.


(B)           THE REAL PROPERTY DEMISED BY THE LEASES DESCRIBED ON THE ATTACHED
LEASED REAL PROPERTY SCHEDULE (THE “LEASED REAL PROPERTY”) CONSTITUTES ALL OF
THE REAL PROPERTY LEASED BY THE COMPANY.  EXCEPT AS SET FORTH ON THE ATTACHED
LEASED REAL PROPERTY SCHEDULE, THE LEASED REAL PROPERTY LEASES ARE IN FULL FORCE
AND EFFECT, SUBJECT TO PROPER AUTHORIZATION AND EXECUTION OF SUCH LEASE BY THE
OTHER PARTY AND THE APPLICATION OF ANY BANKRUPTCY OR CREDITOR’S RIGHTS LAWS OR
GENERAL PRINCIPLES OF EQUITY.  THE COMPANY HAS DELIVERED OR MADE AVAILABLE TO
BUYER COMPLETE AND ACCURATE COPIES OF EACH OF THE LEASES DESCRIBED ON THE LEASED
REAL PROPERTY SCHEDULE, AND NONE OF THE LEASES HAS BEEN MODIFIED IN ANY MATERIAL
RESPECT, EXCEPT TO THE EXTENT THAT SUCH MODIFICATIONS ARE DISCLOSED BY THE
COPIES DELIVERED OR MADE AVAILABLE TO BUYER.  TO THE COMPANY’S KNOWLEDGE, THE
COMPANY IS NOT IN DEFAULT IN ANY MATERIAL RESPECT UNDER ANY OF SUCH LEASES.


(C)           THE COMPANY DOES NOT OWN ANY FREEHOLD ESTATE IN ANY REAL PROPERTY.

 

10


--------------------------------------------------------------------------------


4.07         Tax Matters.  Except as set forth on the attached Taxes Schedule: 
(a) the Company has filed all material Tax Returns it is required to have filed
(taking into account any extensions of time to file which have been duly
perfected), and each such Tax Return as so filed reflects all material Taxes
required to be paid with respect to the period covered thereby, (b) all material
Taxes owed by the Company have been fully paid on or before the due date for
payment thereof, (c) the provision for Taxes on the Latest Balance Sheet is
sufficient in all material respects for all accrued and unpaid Taxes as of the
date thereof, (d) all material Taxes which the Company is obligated to withhold
from amounts owing to any employee, creditor or third party have been fully paid
or properly accrued, (e) the Company has not waived any statute of limitations
in respect of any material Taxes or agreed to any extension of time with respect
to any material Tax assessment or deficiency, (f) since October 31, 2003, the
Company has not been a member of an Affiliated Group filing a consolidated
federal income Tax Return (other than a group the common parent of which was the
Seller), (g) there are no Liens for Taxes (other than Taxes not yet due and
payable) upon any of the assets of the Company, (h) to the knowledge of the
Company there is no dispute or claim concerning any Tax liability of the Company
either claimed, raised or threatened by any authority, (i) the Company is not a
party to any agreement, arrangement , or plan that has resulted or would result,
separately or in the aggregate, in the payment of any “excess parachute payment”
within the meaning of Code §280G (or any corresponding provision of state, local
or foreign Tax law) or would not be fully deductible under Code §162(m), (j) the
Company has not been a United States real property holding company within the
meaning of Code §897(c)(2) during the applicable period specified in Code
§897(c)(1)(A)(ii), (k) the Company is not a party to or bound by any tax
allocation or sharing agreement, (l) the Company will not be required to include
any item of income in, or exclude any item of deduction from, taxable income for
any taxable period (or portion thereof) ending after the Closing Date as a
result of any (A) change in method of accounting for a taxable period ending on
or prior to the Closing date, (B) “closing agreement” as described in Code §7121
(or any corresponding or similar provision of state, local or foreign income Tax
law) executed on or prior to the Closing Date, (C)) installment sale or open
transaction disposition made on or prior to the Closing Date, or (D) prepaid
amount received on or prior to the Closing Date, (m) the Company has not
distributed stock in a transaction that was purported or intended to be governed
in whole or in part by Code §355 or Code §361, (n) the Company has not requested
or received any written ruling or entered into any agreement with a Taxing
Authority related to Taxes and the Company has not entered into any closing
agreements related to Taxes, and (o) the Company has not participated in a
transaction that is described as a “reportable transaction” within the meaning
of Treasury Regulation §1.6011-4(b)(1), including a “listed transaction.”.


4.08         CONTRACTS AND COMMITMENTS.


(A)           EXCEPT AS SET FORTH ON THE ATTACHED CONTRACTS SCHEDULE, THE
COMPANY IS NOT PARTY TO ANY:  (I) PURCHASE AGREEMENT TO ANY COMPLETED MATERIAL
BUSINESS ACQUISITION BY THE COMPANY WITHIN THE LAST TWO YEARS; (II) COLLECTIVE
BARGAINING AGREEMENT OR CONTRACT WITH ANY LABOR UNION; (III) WRITTEN BONUS,
PENSION, PROFIT SHARING, RETIREMENT OR OTHER FORM OF DEFERRED COMPENSATION PLAN,
OTHER THAN AS DESCRIBED IN SECTION 4.12 OR THE SCHEDULES RELATING THERETO;
(IV) STOCK PURCHASE, STOCK OPTION OR SIMILAR PLAN; (V) MATERIAL WRITTEN CONTRACT
FOR THE EMPLOYMENT OF ANY OFFICER, INDIVIDUAL EMPLOYEE OR OTHER PERSON ON A
FULL-TIME OR CONSULTING BASIS; (VI) MATERIAL SALES REPRESENTATIVE OR DISTRIBUTOR
AGREEMENT; (VII) AGREEMENT OR INDENTURE

11


--------------------------------------------------------------------------------



RELATING TO THE BORROWING OF MONEY OR TO MORTGAGING, PLEDGING OR OTHERWISE
PLACING A LIEN ON ANY MATERIAL PORTION OF THE COMPANY’S ASSETS OTHER THAN
PERMITTED LIENS; (VIII) GUARANTY OF ANY OBLIGATION FOR BORROWED MONEY OR OTHER
MATERIAL GUARANTY; (IX) LEASE OR AGREEMENT UNDER WHICH IT IS LESSEE OF, OR HOLDS
OR OPERATES ANY PERSONAL PROPERTY OWNED BY ANY OTHER PARTY, FOR WHICH THE ANNUAL
RENTAL EXCEEDS $250,000; (X) LEASE OR AGREEMENT UNDER WHICH IT IS LESSOR OF OR
PERMITS ANY THIRD PARTY TO HOLD OR OPERATE ANY PROPERTY, REAL OR PERSONAL, FOR
WHICH THE ANNUAL RENTAL EXCEEDS $250,000; (XI) CONTRACT OR GROUP OF RELATED
CONTRACTS WITH THE SAME PARTY FOR THE PURCHASE OF PRODUCTS OR SERVICES, UNDER
WHICH THE UNDELIVERED BALANCE OF SUCH PRODUCTS AND SERVICES HAS A SELLING PRICE
IN EXCESS OF $500,000 (OTHER THAN PURCHASE ORDERS ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS); (XII) CONTRACT OR GROUP OF RELATED CONTRACTS WITH THE SAME
PARTY THAT PROVIDES ANNUAL REVENUES (BASED ON THE ANNUAL REVENUES FOR THE
CALENDAR YEAR ENDING DECEMBER 31, 2006) TO THE COMPANY IN EXCESS OF $500,000
(OTHER THAN PURCHASE ORDERS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS); OR
(XIII) CONTRACT WHICH PROHIBITS THE COMPANY FROM FREELY ENGAGING IN BUSINESS
ANYWHERE IN THE WORLD.


(B)           BUYER EITHER HAS BEEN SUPPLIED WITH, OR HAS BEEN GIVEN ACCESS TO,
A TRUE AND CORRECT COPY OF ALL WRITTEN CONTRACTS WHICH ARE REFERRED TO ON THE
CONTRACTS SCHEDULE, TOGETHER WITH ALL MATERIAL AMENDMENTS, WAIVERS OR OTHER
CHANGES THERETO.


(C)           EXCEPT AS SET FORTH ON THE CONTRACTS SCHEDULE, (I) EACH CONTRACT
LISTED ON THE CONTRACTS SCHEDULE IS IN FULL FORCE AND EFFECT AND IS LEGAL, VALID
AND BINDING ON THE COMPANY, AND, TO THE COMPANY’S KNOWLEDGE, EACH OTHER PARTY
THERETO, ENFORCEABLE AGAINST SUCH PARTIES IN ACCORDANCE WITH THEIR TERMS, EXCEPT
TO THE EXTENT THAT ENFORCEMENT OF THE RIGHTS AND REMEDIES CREATED THEREBY IS
SUBJECT TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM, AND OTHER SIMILAR
LAWS OF GENERAL APPLICATION AFFECTING THE RIGHTS AND REMEDIES OF CREDITORS AND
TO GENERAL PRINCIPLES OF EQUITY; (II) THE COMPANY IS NOT IN BREACH OF ANY
MATERIAL PROVISION OF ANY CONTRACT LISTED ON THE CONTRACTS SCHEDULE; (II) THE
COMPANY HAS NOT REPUDIATED OR WAIVED ANY PROVISION OF ANY CONTRACT LISTED ON THE
CONTRACTS SCHEDULE; AND (IV) TO THE COMPANY’S KNOWLEDGE, NO OTHER PARTY TO ANY
CONTRACT LISTED ON THE CONTRACTS SCHEDULE IS IN BREACH IN ANY RESPECT, OR HAS
REPUDIATED OR WAIVED ANY PROVISION THEREUNDER.

4.09         Intellectual Property.  The Intellectual Property Schedule contains
a true and complete list of all of the registered Intellectual Property and
material unregistered Intellectual Property in each case owned by the Company
and used in the conduct of the Company’s respective businesses and a list of all
of the corporate names and brands used in the conduct of the Company’s
respective businesses. The Intellectual Property Schedule sets forth a true and
complete list of all material Intellectual Property as to which the Company
holds a valid and enforceable license to use such Intellectual Property,
including using, including or incorporating such Intellectual Property in or in
connection with the Company’s business and/or products (other than off-the-shelf
Intellectual Property licensed by the Company on a non-exclusive basis). Except
as set forth on the Intellectual Property Schedule or as would not have a
Material Adverse Effect: (i) the Company owns and possesses all right, title and
interest in and to, or possesses the valid right and enforceable right to use,
the Intellectual Property set forth on the Intellectual Property Schedule; (ii)
during the two-year period prior to the date of this Agreement, the Company has
not received (A) any unsolicited offer to license any registered or unregistered
Intellectual Property from any third party or (B) any written notices of
infringement or misappropriation from any third party with respect to the
Company’s use of any Intellectual

12


--------------------------------------------------------------------------------



PROPERTY; (III) TO THE COMPANY’S KNOWLEDGE, NO THIRD PARTY IS MATERIALLY
INFRINGING OR MISAPPROPRIATING ANY REGISTERED INTELLECTUAL PROPERTY OWNED BY THE
COMPANY; (IV) THE INTELLECTUAL PROPERTY SET FORTH ON THE INTELLECTUAL PROPERTY
SCHEDULE DOES NOT INFRINGE, MISAPPROPRIATE OR OTHERWISE VIOLATE THE RIGHTS OF
ANY THIRD PARTY; AND (V) NO PROCEEDINGS HAVE BEEN ASSERTED OR ARE PENDING OR, TO
THE COMPANY’S KNOWLEDGE, THREATENED AGAINST THE COMPANY (A) BASED UPON,
CHALLENGING, OR SEEKING TO DENY OR RESTRICT THE USE BY THE COMPANY OF ANY OF THE
INTELLECTUAL PROPERTY SET FORTH ON THE INTELLECTUAL PROPERTY SCHEDULE, OR (B)
ALLEGING THAT ANY OF THE INTELLECTUAL PROPERTY SET FORTH ON THE INTELLECTUAL
PROPERTY SCHEDULE IS BEING USED BY THE COMPANY IN CONFLICT WITH THE TERMS OF ANY
AGREEMENT RELATING TO SUCH INTELLECTUAL PROPERTY. EXCEPT AS SET FORTH ON THE
INTELLECTUAL PROPERTY SCHEDULE, EVERY EMPLOYEE OF THE COMPANY IS A PARTY TO A
CONTRACT WHICH REQUIRES SUCH EMPLOYEE TO ASSIGN ANY INTEREST IN ANY INTELLECTUAL
PROPERTY DEVELOPED IN THE COURSE AND SCOPE OF HIS OR HER EMPLOYMENT TO THE
COMPANY, AND TO KEEP CONFIDENTIAL ANY TRADE SECRETS, PROPRIETARY DATA, CUSTOMER
INFORMATION OR OTHER BUSINESS INFORMATION OF THE COMPANY, AND, TO THE COMPANY’S
KNOWLEDGE, AS OF THE DATE HEREOF NO VIOLATION OF OR NON-COMPLIANCE WITH ANY SUCH
AGREEMENTS HAS OCCURRED.

4.10         Litigation.  Except as set forth on the attached Litigation
Schedule, there are no actions, suits or proceedings pending or, to the
Company’s knowledge, threatened against the Company, at law or in equity, or
before or by any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, which
if determined adversely to the Company would have a Material Adverse Effect, and
neither the Company nor any of its assets is subject to any outstanding
judgment, order or decree of any court or governmental body.

4.11         Consents.  No material permit, consent, approval or authorization
of, or declaration to or filing with, any governmental or regulatory authority
or any other party or Person is required in connection with any of the
execution, delivery or performance of this Agreement by the Company or the
consummation by the Company of any other transaction contemplated hereby.


4.12         EMPLOYEE BENEFIT PLANS.


(A)           EXCEPT AS LISTED ON THE ATTACHED EMPLOYEE BENEFITS SCHEDULE, WITH
RESPECT TO EMPLOYEES OF THE COMPANY, THE COMPANY DOES NOT MAINTAIN OR CONTRIBUTE
TO ANY “PENSION PLANS” (AS DEFINED UNDER SECTION 3(2) OF THE EMPLOYEE RETIREMENT
INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”)) (THE “PENSION PLANS”) OR
“WELFARE PLANS” (AS DEFINED UNDER SECTION 3(1) OF ERISA) (THE “WELFARE PLANS”). 
THE PENSION PLANS AND THE WELFARE PLANS ARE COLLECTIVELY REFERRED TO AS THE
“PLANS.”


(B)           EACH OF THE PENSION PLANS THAT IS INTENDED TO BE QUALIFIED UNDER
SECTION 401(A) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”),
HAS RECEIVED A FAVORABLE DETERMINATION LETTER FROM THE INTERNAL REVENUE
SERVICE.  THE PLANS COMPLY IN FORM AND IN OPERATION IN ALL MATERIAL RESPECTS
WITH THE REQUIREMENTS OF THE CODE AND ERISA.


(C)           WITH RESPECT TO THE PLANS, ALL REQUIRED CONTRIBUTIONS AND PREMIUM
PAYMENTS HAVE BEEN MADE OR PROPERLY ACCRUED. EACH PLAN (AND EACH RELATED TRUST,
INSURANCE CONTRACT, OR FUND) HAS BEEN MAINTAINED, FUNDED AND ADMINISTERED IN ALL
MATERIAL RESPECTS IN

13


--------------------------------------------------------------------------------



ACCORDANCE WITH THE TERMS OF SUCH PLAN AND COMPLIES IN FORM AND IN OPERATION IN
ALL MATERIAL RESPECTS WITH THE APPLICABLE REQUIREMENTS OF ERISA, THE CODE AND
OTHER APPLICABLE LAWS (INCLUDING COMPLIANCE WITH IRS FORM 5500 REPORTING AND ALL
OTHER REPORTING REQUIREMENTS UNDER APPLICABLE LAW).  EACH SUCH EMPLOYEE BENEFIT
PLAN THAT IS INTENDED TO MEET THE REQUIREMENTS OF A “QUALIFIED PLAN” UNDER CODE
SECTION 401 HAS RECEIVED A DETERMINATION FROM THE IRS THAT SUCH PLAN IS SO
QUALIFIED AS TO FORM, AND NOTHING HAS OCCURRED SINCE THE DATE OF SUCH
DETERMINATION OR OPINION LETTER THAT COULD REASONABLY BE EXPECTED TO ADVERSELY
AFFECT THE QUALIFIED STATUS OF SUCH PLAN.  EACH PLAN HAS BEEN TIMELY AMENDED TO
COMPLY WITH ALL APPLICABLE CHANGES MADE BY GUST AND EGTRRA, AND EACH HAS BEEN OR
WILL BE SUBMITTED TO THE IRS FOR A FAVORABLE DETERMINATION LETTER ON THE GUST
AND EGTRRA REQUIREMENTS WITHIN THE APPLICABLE REMEDIAL AMENDMENT PERIOD.


(D)           THE COMPANY DOES NOT HAVE ANY LIABILITY UNDER TITLE IV OF ERISA.


(E)           WITH RESPECT TO EACH PLAN, THE COMPANY HAS FURNISHED TO BUYER TRUE
AND COMPLETE COPIES OF, AS APPLICABLE, (I) THE MOST RECENT DETERMINATION LETTER
RECEIVED FROM THE INTERNAL REVENUE SERVICE, (II) A COPY OF THE PLAN DOCUMENT AND
SUMMARY PLAN DESCRIPTION, (III) A COPY OF THE MOST RECENT FORM 5500, AND (IV) A
COPY OF THE LATEST FINANCIAL STATEMENTS.

4.13         Reserved.Compliance with Laws.  To the Company’s knowledge, the
Company is in compliance with all applicable laws and regulations of foreign,
federal, state and local governments and all agencies thereof, except where the
failure to comply would not have a Material Adverse Effect.

4.15         Environmental Matters.  Except as set forth on the attached
Environmental Matters Schedule:


(A)           TO THE COMPANY’S KNOWLEDGE, THE COMPANY IS IN COMPLIANCE WITH ALL
ENVIRONMENTAL REQUIREMENTS, EXCEPT FOR SUCH NONCOMPLIANCE AS WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT.


(B)           TO THE COMPANY’S KNOWLEDGE, THE COMPANY HAS OBTAINED ALL MATERIAL
PERMITS, LICENSES AND OTHER AUTHORIZATIONS REQUIRED UNDER ENVIRONMENTAL
REQUIREMENTS, AND ARE IN MATERIAL COMPLIANCE WITH SUCH PERMITS, LICENSES AND
AUTHORIZATIONS, EXCEPT WHERE THE FAILURE TO OBTAIN OR COMPLY WOULD NOT HAVE A
MATERIAL ADVERSE EFFECT.


(C)           TO THE COMPANY’S KNOWLEDGE, THE COMPANY HAS NOT RECEIVED ANY
WRITTEN NOTICE OF VIOLATION OF ENVIRONMENTAL REQUIREMENTS OR ANY LIABILITY
ARISING UNDER ENVIRONMENTAL REQUIREMENTS, INCLUDING ANY INVESTIGATORY, REMEDIAL
OR CORRECTIVE OBLIGATION, RELATING TO THE COMPANY OR ITS FACILITIES, THE SUBJECT
OF WHICH IS UNRESOLVED, AND WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT.


(D)           THIS SECTION 4.15 CONSTITUTES THE SOLE AND EXCLUSIVE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY WITH RESPECT TO ANY ENVIRONMENTAL,
HEALTH OR SAFETY MATTERS, INCLUDING WITHOUT LIMITATION ANY ARISING UNDER
ENVIRONMENTAL REQUIREMENTS.

4.16         Sufficiency of Assets.  Except as set forth on the attached Assets
Schedule, the assets of the Company are sufficient to conduct and operate the
Company’s business immediately

14


--------------------------------------------------------------------------------



FOLLOWING THE CLOSING IN SUBSTANTIALLY THE SAME MANNER AND TO THE EXTENT THE
COMPANY’S BUSINESS IS CURRENTLY BEING CONDUCTED.  EXCEPT AS SET FORTH ON THE
ATTACHED ASSET SCHEDULE, SELLER DOES NOT OWN, UTILIZE OR HAVE ANY INTEREST IN
ANY MATERIAL ASSETS OF, OR PERFORM ANY MATERIAL SERVICES FOR, OR ON BEHALF OF,
THE COMPANY.


ARTICLE V


REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller that:

5.01         Organization and Power.  Buyer is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Delaware, with full company power and authority to enter into this Agreement and
perform its obligations hereunder.

5.02         Authorization; Valid and Binding Agreement.  The execution,
delivery and performance of this Agreement by Buyer and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
requisite action, and no other proceedings on its part are necessary to
authorize the execution, delivery or performance of this Agreement.  This
Agreement has been duly executed and delivered by Buyer and assuming the due
authorization, execution and delivery by the other parties hereto constitutes a
legal, valid and binding obligation of Buyer, enforceable in accordance with its
terms, except as enforceability may be limited by bankruptcy laws, other similar
laws affecting creditors’ rights and general principles of equity affecting the
availability of specific performance and other equitable remedies.

5.03         No Breach.  Buyer is not subject to or obligated under its
certificate of incorporation, its bylaws, or equivalent organizational
documents, any applicable law, or rule or regulation of any governmental
authority, or any material agreement or instrument, or any license, franchise or
permit, or subject to any order, writ, injunction or decree, which would be
breached or violated in any material respect by Buyer’s execution, delivery or
performance of this Agreement or the consummation of the transactions
contemplated hereby.

5.04         Consents, etc.  Buyer is not required to submit any notice, report
or other filing with any governmental authority in connection with the
execution, delivery or performance by it of this Agreement or the consummation
of the transactions contemplated hereby.  No consent, approval or authorization
of any governmental or regulatory authority or any other party or Person is
required to be obtained by Buyer in connection with its execution, delivery and
performance of this Agreement or the consummation of the transactions
contemplated hereby.

5.05         Litigation.  There are no actions, suits or proceedings pending or,
to Buyer’s knowledge, threatened against or affecting Buyer at law or in equity,
or before or by any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, which
would adversely affect Buyer’s performance under this Agreement or the
consummation of the transactions contemplated hereby.

15


--------------------------------------------------------------------------------


5.06         Brokerage.  There are no claims for brokerage commissions, finders’
fees or similar compensation in connection with the transactions contemplated by
this Agreement based on any arrangement or agreement made by or on behalf of
Buyer.

5.07         Investment Representation.  Buyer is purchasing the Shares for its
own account with the present intention of holding such securities for investment
purposes and not with a view to or for sale in connection with any public
distribution of such securities in violation of any federal or state securities
laws.  Buyer is an “accredited investor” as defined in Regulation D promulgated
by the Securities and Exchange Commission under the Securities Act.  Buyer
acknowledges that it is informed as to the risks of the transactions
contemplated hereby and of ownership of the Shares.  Buyer acknowledges that the
Shares have not been registered under the Securities Act or the Exchange Act or
any state or foreign securities laws and that the Shares may not be sold,
transferred, offered for sale, pledged, hypothecated or otherwise disposed of
unless such sale, transfer, offer, pledge, hypothecation or other disposition is
pursuant to the terms of an effective registration statement under the
Securities Act and are registered under any applicable state or foreign
securities laws or pursuant to an exemption from registration under the
Securities Act or the Exchange Act and any applicable state or foreign
securities laws.

5.08         Equity Commitment.  Buyer has received commitments to provide
equity financing in connection with the transactions provided for herein of not
less than $18 million, copies of which have been provided to Seller.


ARTICLE VI


PRE-CLOSING COVENANTS/SUPERIOR OFFER

6.01         Conduct of the Business.  From the date hereof until the Closing
Date, the Company shall use its commercially reasonable efforts to carry on its
business in the ordinary course of business and substantially in the same manner
as previously conducted except (i) as set forth on the attached Conduct of
Business Schedule, (ii) as contemplated by this Agreement, or (iii) as consented
to by Buyer (which consent will not be unreasonably withheld or delayed).

6.02         Access to Books and Records.  From the date hereof until the
Closing Date, the Company shall provide Buyer and its authorized representatives
(“Buyer’s Representatives”) with full access during regular business hours and
upon reasonable notice to the offices, properties, personnel, books and records
of the Company in order for Buyer to have the opportunity to make such
investigation as it shall reasonably desire to make of the affairs of the
Company (except that neither Buyer nor Buyer’s Representatives shall conduct
environmental sampling or testing of the sort commonly referred to as a Phase II
Environmental Investigation).  Buyer acknowledges that it remains bound by the
Confidentiality Agreement, dated May 8, 2007, with Seller (the “Confidentiality
Agreement”).

6.03         Regulatory Filings.  The Company shall make or cause to be made all
filings and submissions under material laws or regulations applicable to the
Company for the consummation of the transactions contemplated herein.  The
Company shall coordinate and cooperate with Buyer in exchanging such information
and assistance as Buyer may reasonably request in connection with all of the
foregoing.

16


--------------------------------------------------------------------------------


6.04         Conditions.  The Company shall use commercially reasonable efforts
to cause the conditions set forth in Section 2.01 to be satisfied and to
consummate the transactions contemplated herein.

6.05         Notification.  From the date hereof until the Closing Date, the
Company or Seller, as applicable, shall disclose to Buyer in writing in
reasonable detail (in the form of updated Schedules) any material variances from
the representations and warranties contained in Article III and Article IV and
of any other fact or event that would cause or constitute a breach of the
covenants in this Agreement made by the Company or any Seller, in each case
promptly upon discovery thereof.  Should any such fact or condition require any
change in the Schedules if the Schedules were dated the date of the occurrence
or discovery of any such fact or condition, the Company will promptly deliver to
Buyer a supplement to the Schedules specifying such change.  During the same
period, the Company will promptly notify Buyer of the occurrence of any breach
of any covenant of the Company in this Section 14.7(b).  Notwithstanding any
provision of this Agreement to the contrary, information disclosed by the
Company pursuant to this Section 6.05 shall not be deemed to amend or supplement
the Schedules attached hereto or to prevent or cure any misrepresentation,
breach of warranty or breach of covenant unless such disclosure is consented to
by Buyer in a writing executed by Buyer making specific reference to this
Section 6.05, and Buyer shall retain all of its rights and remedies under this
Agreement as if such information had not been disclosed by the Company.

6.06         Superior Offer.  Nothing herein shall prohibit Seller from
soliciting a Superior Offer or furnishing any party indicating a bona fide
intention (in the reasonably determination of the Board of Directors of Seller
(or a special committee thereof) to make a Superior Offer with all information
heretofore made available to potential bidders for the Company (and supplements
thereto and updates thereof) or engaging in negotiations with respect to any
possible Superior Offer.  In the event that Seller receives a Superior Offer, it
shall promptly (but in any case no later than within one business day) provide a
copy of the Superior Offer to Buyer.  On or before 5:00 p.m. Eastern time on the
fifth business day following its receipt of a copy of such Superior Offer, Buyer
may notify Seller of its intention to match the material terms of such Superior
Offer.  If Buyer indicates its intention to match such terms and executes by
such time an amendment to this Agreement reflecting the matching terms, Seller
shall reject such Superior Offer and this Agreement shall continue in full force
and effect, with any inconsistent material term contained in such Superior Offer
substituted for the analogous term in this Agreement.  If Buyer notifies Seller
of its intention not to match such terms, or if it fails to notify Seller of its
intention to match such terms on or before 5:00 p.m. on the fifth business day
following its receipt of a copy of the Superior Offer, Seller may, not later
than the close of business on the next succeeding business day, accept such
Superior Offer and terminate this Agreement by written notice to Buyer. If
Seller accepts such Superior Offer and terminates this Agreement in accordance
with this Section 6.06, neither party shall have any obligation to the other
with respect hereto, except that Seller shall, upon receipt from Buyer of an
itemized invoice therefor, reimburse Buyer up to $300,000 for its expenses
relating to the transaction contemplated hereby and the financing thereof
including without limitation investment banking, legal, accounting, placement
agent, and similar fees and expenses.

17


--------------------------------------------------------------------------------



ARTICLE VII


COVENANTS OF BUYER

7.01         Access to Books and Records.  From and after the Closing, Buyer
shall, and shall cause the Company to, provide Seller and its authorized
representatives with reasonable access (for the purpose of examining and
copying), during normal business hours, to the books and records of the Company
with respect to periods prior to the Closing Date in connection with any matter
whether or not relating to or arising out of this Agreement or the transactions
contemplated hereby.  Unless otherwise consented to in writing by Seller, Buyer
shall not permit the Company, for a period of seven years following the Closing
Date, to destroy, alter or otherwise dispose of any books and records of the
Company, or any portions thereof, relating to periods prior to the Closing Date
without first giving reasonable prior written notice to Seller and offering to
surrender to Seller such books and records or such portions thereof.

7.02         Notification.  From the date hereof until the Closing Date, Buyer
shall disclose to the Company and Seller in writing in reasonable detail any
material variances from Buyer’s representations and warranties contained in
Article V, and of any other fact or event that would cause or constitute a
breach of the covenants in this Agreement made by Buyer, in each case, promptly
upon discovery thereof.

7.03         Director and Officer Liability and Indemnification.  For a period
of six years after the Closing, Buyer shall not, and shall not permit the
Company to amend, repeal or modify any provision in the Company’s certificate of
incorporation or bylaws relating to the exculpation or indemnification of any
officers and directors (unless required by law), it being the intent of the
parties that the officers and directors of the Company shall continue to be
entitled to such exculpation and indemnification to the full extent of the law.

7.04         Regulatory Filings.  Buyer shall make or cause to be made all
filings and submissions under laws or regulations applicable to Buyer as may be
required of Buyer for the consummation of the transactions contemplated herein,
and Buyer shall be responsible for all filing fees under such laws or
regulations as are applicable to Buyer.  Buyer shall comply with any additional
requests for information, including requests for production of documents and
production of witnesses for interviews or depositions by any governmental
authorities.  In addition, Buyer shall cooperate in good faith with the
governmental authorities and undertake promptly any and all action required
(including divestitures of its assets) to complete lawfully the transactions
contemplated by this Agreement.

7.05         Conditions.  Buyer shall use commercially reasonable efforts to
cause the conditions set forth in Section 2.02 to be satisfied and to consummate
the transactions contemplated herein.

7.06         Contact with Customers and Suppliers.  Buyer is not authorized to
and shall not (and shall not permit any of its employees, agents,
representatives or Affiliates to) contact any officer, director, employee,
franchisee, customer, supplier, distributor, vendor or other material business
relation of the Company prior to the Closing without the prior written consent
of Seller which shall not be unreasonably withheld; provided that any employee,
agent, representative or

18


--------------------------------------------------------------------------------



AFFILIATE OF BUYER MAY CONTACT ANY SUCH PERSON FOR THE PURPOSE OF PERFORMING OR
OTHERWISE FULFILLING ITS OBLIGATIONS TO SELLER OR THE COMPANY.

7.07         Employee Benefits.  From the Closing Date until the later of six
(6) months following the Closing Date or the last day of the calendar year in
which the Closing occurs, Buyer shall provide employees of the Company as of the
Closing Date with at least the same total compensation and benefits (taking into
account base pay, bonus, and other incentive compensation) as were in effect
immediately prior to the Closing Date.  In addition, Buyer shall cause the
Company to provide severance benefits to each employee of the Company who is
terminated within 12 months after the Closing Date that are at least as
favorable as those that exist for such employee under current Company policies
and plans.

7.08         Financing.  Buyer shall use its reasonable best efforts to obtain
debt financing in an amount at least sufficient to consummate the transactions
contemplated by this Agreement by the Closing Date on commercially reasonable
terms and conditions; provided that Buyer shall accept and enter into such debt
financing arrangements offered on commercially reasonable terms and conditions.


ARTICLE VIII


TERMINATION

8.01         Termination.  This Agreement may be terminated at any time prior to
the Closing:


(A)           BY THE MUTUAL WRITTEN CONSENT OF BUYER AND SELLER;


(B)           BY BUYER, IF THERE HAS BEEN A MATERIAL VIOLATION OR BREACH BY THE
COMPANY OR SELLER OF ANY COVENANT, REPRESENTATION OR WARRANTY CONTAINED IN THIS
AGREEMENT WHICH WOULD PREVENT THE SATISFACTION OF ANY CONDITION TO THE
OBLIGATIONS OF BUYER AT THE CLOSING AND, IF SUCH VIOLATION OR BREACH IS OF A
CHARACTER THAT IS CAPABLE OF BEING CURED, SUCH VIOLATION OR BREACH HAS NOT BEEN
CURED BY THE COMPANY OR SELLER WITHIN 30 DAYS AFTER WRITTEN NOTICE THEREOF FROM
BUYER;


(C)           BY SELLER, IF THERE HAS BEEN A MATERIAL VIOLATION OR BREACH BY
BUYER OF ANY COVENANT, REPRESENTATION OR WARRANTY CONTAINED IN THIS AGREEMENT
WHICH WOULD PREVENT THE SATISFACTION OF ANY CONDITION TO THE OBLIGATIONS OF
SELLER AT THE CLOSING AND, IF SUCH VIOLATION OR BREACH IS OF A CHARACTER THAT IS
CAPABLE OF BEING CURED, SUCH VIOLATION OR BREACH HAS NOT BEEN CURED BY BUYER
WITHIN 30 DAYS AFTER WRITTEN NOTICE THEREOF FROM SELLER;


(D)           BY BUYER OR SELLER IF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE
NOT BEEN CONSUMMATED ON OR BEFORE THE SIXTH MONTH ANNIVERSARY OF THE DATE OF
THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE RIGHT TO TERMINATE THIS AGREEMENT
PURSUANT TO THIS SECTION 8.01(D) SHALL NOT BE AVAILABLE TO ANY PARTY WHOSE
BREACH OF A COVENANT OF THIS AGREEMENT HAS BEEN THE CAUSE OF, OR RESULTED IN,
THE FAILURE OF THE CONSUMMATION TO OCCUR ON OR BEFORE SUCH DATE; OR


(E)           BY SELLER PURSUANT TO SECTION 6.06.

8.02         Effect of Termination.  In the event of termination of this
Agreement by either Buyer or Seller as provided above, the provisions of this
Agreement shall immediately become

19


--------------------------------------------------------------------------------



VOID AND OF NO FURTHER FORCE AND EFFECT (OTHER THAN SECTION 6.06, THIS SECTION
8.02 AND ARTICLE XII AND THE CONFIDENTIALITY AGREEMENT WHICH SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT).  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT TO THE CONTRARY, UPON TERMINATION OF THIS AGREEMENT PURSUANT TO
SECTION 8.01(C), BUYER WILL REMAIN LIABLE TO SELLER FOR ANY MISREPRESENTATION OR
BREACH OF WARRANTY OR NONFULFILLMENT OF OR FAILURE TO PERFORM ANY COVENANT OR
AGREEMENT OF BUYER EXISTING AT THE TIME OF SUCH TERMINATION, AND UPON
TERMINATION OF THIS AGREEMENT PURSUANT TO SECTION 8.01(B), SELLER WILL REMAIN
LIABLE TO BUYER FOR ANY MISREPRESENTATION OR BREACH OF WARRANTY OR
NONFULFILLMENT OF OR FAILURE TO PERFORM ANY COVENANT OR AGREEMENT OF SELLER OR
THE COMPANY EXISTING AT THE TIME OF SUCH TERMINATION, AND, IN ANY SUCH EVENT THE
TERMINATING PARTY(IES) MAY SEEK SUCH REMEDIES INCLUDING PAYMENT FOR LOSSES (AS
DEFINED IN SECTION 9.02(A) BELOW, BUT WITHOUT ANY LIMITATION AS SET FORTH IN
ARTICLE IX) AGAINST THE BREACHING PARTY WITH RESPECT TO ANY SUCH BREACH AS ARE
PROVIDED IN THIS AGREEMENT OR AS ARE OTHERWISE AVAILABLE AT LAW OR IN EQUITY.


ARTICLE IX


INDEMNIFICATION

9.01         Survival of Representations and Warranties.  The representations
and warranties and the covenants, agreements and other provisions in this
Agreement which require performance on or prior to the Closing Date shall
survive the Closing and shall terminate on June 30, 2008 (the “Survival Period
Termination Date”); provided that the representations and warranties set forth
in Sections 4.03 and 4.07 shall survive until the expiration of the applicable
statute of limitations.  No claim for indemnification hereunder for breach of
any such representations, warranties, covenants, agreements and other provisions
may be made after the expiration of such survival period; provided that any
representation, warranty, covenant, agreement or other provision in respect of
which indemnity may be sought under Section 9.02 or under Section 9.03, and the
indemnity with respect thereto, shall survive (with respect to any claim that
has been made) the time at which it would otherwise terminate pursuant to this
Section 9.01 if notice of a claim of breach or potential breach thereof giving
rise to such right or potential right of indemnity shall have been given to the
Person against whom such indemnity may be sought prior to such time.

9.02         Indemnification for the Benefit of Buyer.


(A)   FROM AND AFTER THE CLOSING (BUT SUBJECT TO THE PROVISIONS OF THIS ARTICLE
IX), BUYER SHALL BE ENTITLED TO ASSERT, AS ITS SOLE AND EXCLUSIVE REMEDY FOR ANY
ACTION RELATING (DIRECTLY OR INDIRECTLY) TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY, CLAIMS IN RESPECT OF ANY LOSS, LIABILITY, DAMAGE OR EXPENSE
(“LOSSES”) SUFFERED OR INCURRED BY BUYER OR ANY OF ITS AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES OR AGENTS TO THE EXTENT ARISING FROM ANY NONFULFILLMENT OR
BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR OTHER PROVISION
SET FORTH HEREIN BY THE COMPANY OR SELLER; PROVIDED THAT (EXCEPT WITH RESPECT TO
THE MATTERS COVERED BY ARTICLE I OR SECTIONS 10.03 OR 12.02) NO CLAIMS BY BUYER
SHALL BE SO ASSERTED UNLESS AND UNTIL THE AGGREGATE AMOUNT OF LOSSES THAT WOULD
OTHERWISE BE PAYABLE HEREUNDER EXCEEDS ON A CUMULATIVE BASIS AN AMOUNT EQUAL TO
$410,000 (THE “DEDUCTIBLE”), AND THEN ONLY TO THE EXTENT SUCH LOSSES EXCEED THE
DEDUCTIBLE.  FURTHER, SELLER SHALL HAVE NO LIABILITY FOR ANY LOSS AFTER THE
AGGREGATE AMOUNT PAID BY SELLER WITH RESPECT TO CLAIMS HEREUNDER EXCEEDS
$4,100,000.  NOTWITHSTANDING

 

20


--------------------------------------------------------------------------------


anything in this Section 9.02 to the contrary, any Loss suffered, accrued,
incurred or paid as a result of a breach of Section 4.07 of this Agreement shall
not be subject to the Deductible and Buyer shall be indemnified for all such
Losses beginning from the first dollar of such Loss.  In determining whether a
representation, warranty or covenant has been breached or in calculating any and
all instances of Losses, any and all qualifications in this Agreement as to
materiality or Material Adverse Effect or any similar word or phrase shall be
disregarded, except with regard to determining the matters required to be
included in the Schedules.


(B)   RESERVED.


(C)   BUYER MAY NOT AVOID THE LIMITATIONS ON LIABILITY SET FORTH IN THIS ARTICLE
IX BY SEEKING DAMAGES FOR BREACH OF CONTRACT, TORT OR PURSUANT TO ANY OTHER
THEORY OF LIABILITY AND THE BUYER HEREBY WAIVES, FROM AND AFTER THE CLOSING, TO
THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, AND AGREES TO INDEMNIFY
SELLER FROM AND AGAINST ANY AND ALL RIGHTS, CLAIMS AND CAUSES OF ACTION IT MAY
HAVE AGAINST SELLER RELATING (DIRECTLY OR INDIRECTLY) TO THE SUBJECT MATTER OF
THIS AGREEMENT ARISING UNDER OR BASED UPON ANY FEDERAL, STATE, LOCAL OR FOREIGN
STATUTE, LAW OR ORDINANCE OR OTHERWISE, INCLUDING WITHOUT LIMITATION, ANY
RIGHTS, CLAIMS OR CAUSES OF ACTION WITH RESPECT TO ANY ENVIRONMENTAL, HEALTH OR
SAFETY MATTERS (INCLUDING WITHOUT LIMITATION ALL MATTERS ARISING UNDER THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT OF 1980, AS
AMENDED, OR ANY OTHER ENVIRONMENTAL REQUIREMENTS).  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS AGREEMENT, BUYER SHALL HAVE NO RIGHT TO
INDEMNIFICATION HEREUNDER WITH RESPECT TO ANY LOSS OR ALLEGED LOSS TO THE EXTENT
SUCH LOSS OR ALLEGED LOSS IS INCLUDED IN THE CALCULATION OF THE NET WORKING
CAPITAL OR NET INDEBTEDNESS OR IF BUYER SHALL HAVE RECEIVED A REDUCTION IN THE
PRELIMINARY CLOSING STATEMENT ON ACCOUNT OF ANY MATTER FORMING THE BASIS FOR
SUCH LOSS OR ALLEGED LOSS.


(D)   IN THE EVENT THAT THERE IS ANY LOSS ARISING AS A RESULT OF CLAIMS MADE BY
ARTHUR BENJAMIN AGAINST THE COMPANY AND SELLER, SELLER AND BUYER AGREE TO
APPORTION SUCH LOSS WITH BUYER BEARING AN AMOUNT OF SUCH LOSSES EQUAL TO THE
TOTAL LOSS MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE CLOSING
PURCHASE PRICE AS ADJUSTED PURSUANT TO SECTION 1.05 HEREOF, AND THE DENOMINATOR
OF WHICH IS THE AGGREGATE “MERGER CONSIDERATION” AND “EQUITY INCENTIVE
CONSIDERATION” AS SUCH TERMS ARE DEFINED IN THE MERGER AGREEMENT, AND SELLER
BEARING THE BALANCE OF SUCH LOSSES.  SELLER SHALL BE ENTITLED TO CONTROL THE
DEFENSE OF ANY ANY SUCH CLAIM AND OTHERWISE EXERCISE THE RIGHTS OF AN
“INDEMNITOR” UNDER SECTION 9.05 WITH RESPECT THERETO.

9.03         Indemnification by Buyer for the Benefit of Seller.  Buyer shall
indemnify Seller and its Affiliates, and their respective officers, directors,
partners, members, employees, agents, representatives, successors and permitted
assigns (collectively, the “Indemnified Parties”) and hold them harmless against
any Losses which the Indemnified Parties may suffer or sustain, as a result of: 
(a) any breach of any representation or warranty of Buyer under this Agreement,
(b) any nonfulfillment or breach of any covenant, agreement or other provision
by Buyer, (c) any claim or suit against any of the Indemnified Parties under the
Worker Adjustment Retraining and Notification Act or any federal, state, local,
municipal, foreign, international, multinational or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute or
treaty which relates to actions taken by Buyer or the Company at any time after
the Closing Date, with regard to any site of employment or one or more
facilities or operating units within any site of employment of the Company, (d)
any claims by any employee of the Company

21


--------------------------------------------------------------------------------


against any of the Indemnified Parties relating to any breach or violation of,
or noncompliance with (i) any employment agreement or contract or similar
arrangement between the Company on the one hand, and such employee, on the
other, or (ii) any other bonus or incentive or similar plan or arrangement, in
each case if and to the extent that the same related to actions taken by the
Buyer or the Company after the Closing Date, (e) any claim or suit brought
against any of the Indemnified Parties at any time on or after the Closing Date
relating to actions taken by Buyer or the Company on or after the Closing Date
other than any claim or action by Buyer pursuant to Section 9.02 relating to any
breach by any of the Indemnified Parties and (f) any Loss relating to sales and
use tax liabilities described in the first paragraph of the Taxes Schedule
attached hereto.

Any indemnification of Seller pursuant to this Section 9.03 shall be effected by
wire transfer of immediately available funds to an account or accounts
designated by Seller within 15 days after the determination thereof.

9.04         Mitigation.  Each Person entitled to indemnification hereunder
shall take all reasonable steps to mitigate all losses, costs, expenses and
damages after becoming aware of any event which could reasonably be expected to
give rise to any losses, costs, expenses and damages that are indemnifiable or
recoverable hereunder or in connection herewith.

9.05         Defense of Third Party Claims.  Any Person making a claim for
indemnification under Section 9.02 or Section 9.03 (an “Indemnitee”) shall
notify the indemnifying party (an “Indemnitor”) and Seller, if applicable, of
the claim in writing promptly after receiving written notice of any action,
lawsuit, proceeding, investigation or other claim against it (if by a third
party), describing the claim, the amount thereof (if known and quantifiable) and
the basis thereof, provided that the delay or failure to give such notification
will not release or discharge the indemnification obligations except to the
extent, if any, that such delay or failure has actually prejudiced the party
required to indemnify.  Any Indemnitor shall be entitled to participate in the
defense of such action, lawsuit, proceeding, investigation or other claim giving
rise to an Indemnitee’s claim for indemnification at such Indemnitor’s expense,
and at its option shall be entitled to assume the defense thereof by appointing
a reputable counsel reasonably acceptable to the Indemnitee to be the lead
counsel in connection with such defense; provided that any Indemnitor shall
continue to be entitled to assert any limitation on any claims contained herein;
provided further that the Indemnitee shall be entitled to participate in the
defense of such claim and to employ counsel of its choice for such purpose;
provided however, that the fees and expenses of such separate counsel shall be
borne by the Indemnitee unless the named parties to such claim include both the
Indemnitor and the Indemnitee and the Indemnitee shall have been advised by
counsel that there may be one or more defenses available to it which are
different from or in addition to those available to the Indemnitor and that the
assertion of such defenses may create a conflict of interest such that it would
be inappropriate for counsel to the Indemnitor to also represent the
Indemnitee.  If the Indemnitor shall control the defense of any such claim then
the Indemnitor shall be entitled to settle such claim; provided that the
Indemnitor shall obtain the prior written consent of the Indemnitee (which
consent shall not be unreasonably withheld or delayed) before entering into any
settlement of a claim or ceasing to defend such claim if, pursuant to or as a
result of such settlement or cessation, injunctive or other equitable relief
will be imposed against the Indemnitee or if such settlement does not expressly
and unconditionally release the Indemnitee from all liabilities and obligations
with respect to such

22


--------------------------------------------------------------------------------


claim, without prejudice except for payments that would be required to be paid
by Buyer representing the Deductible.

9.06         Determination of Loss Amount.  The Indemnitee shall seek full
recovery under all insurance policies covering any Loss to the same extent as
they would if such Loss were not subject to indemnification hereunder.


ARTICLE X


ADDITIONAL COVENANTS AND AGREEMENTS

10.01       Disclosure Generally.  All disclosure schedules attached hereto (the
“Schedules”) are incorporated herein and expressly made a part of this Agreement
as though completely set forth herein.  All references to this Agreement herein
or in any of the Schedules shall be deemed to refer to this entire Agreement,
including all Schedules.

10.02       Acknowledgment by Buyer.  Buyer acknowledges that it has conducted
to its satisfaction, an independent investigation and verification of the
financial condition, results of operations, assets, liabilities, properties and
projected operations of the Company and, in making its determination to proceed
with the transactions contemplated by this Agreement, Buyer has relied on the
results of its own independent investigation and verification and the
representations and warranties of Seller expressly and specifically set forth in
this Agreement, including the Schedules (and updated Schedules).  SUCH
REPRESENTATIONS AND WARRANTIES BY SELLER CONSTITUTE THE SOLE AND EXCLUSIVE
REPRESENTATIONS AND WARRANTIES TO BUYER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY, AND BUYER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT ALL
OTHER REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE EXPRESS OR IMPLIED
(INCLUDING, BUT NOT LIMITED TO, ANY RELATING TO THE FUTURE OR HISTORICAL
FINANCIAL CONDITION, RESULTS OF OPERATIONS, ASSETS OR LIABILITIES OF THE
COMPANY) ARE SPECIFICALLY DISCLAIMED BY THE COMPANY AND SELLER.  No claim shall
be brought or maintained by the Company or Buyer or their respective successors
or permitted assigns against any officer, director or employee (present or
former) of the Company or Seller, and no recourse shall be sought or granted
against any of them, by virtue of or based upon any alleged misrepresentation or
inaccuracy in, or breach of any of the representations, warranties or covenants
of the Seller set forth or contained in, this Agreement; except to the extent
provided in Section 9.02 hereof or except to the extent that the same shall have
been the result of fraud by any such Person (and in the event of such fraud,
such recourse shall be sought or granted solely against the Person or Persons
committing such fraud).  In connection with Buyer’s investigation of the
Company, Buyer has received certain projections, including projected statements
of operating revenues and income from operations of the Company and certain
business plan information.  Buyer acknowledges that there are uncertainties
inherent in attempting to make such estimates, projections and other forecasts
and plans, that Buyer is familiar with such uncertainties and that Buyer is
taking full responsibility for making its own evaluation of the adequacy and
accuracy of all estimates, projections and other forecasts and plans so
furnished to it, including, without limitation, the reasonableness of the
assumptions underlying such estimates, projections and forecasts.  Accordingly,
Buyer hereby acknowledges that neither the

23


--------------------------------------------------------------------------------


Company nor Seller is making any representation or warranty with respect to such
estimates, projections and other forecasts and plans, including, without
limitation, the reasonableness of the assumptions underlying such estimates,
projections and forecasts.


10.03       TAX MATTERS.


(A)           TAX-SHARING AGREEMENTS.  ANY TAX-SHARING AGREEMENT BETWEEN SELLER
AND THE COMPANY IS TERMINATED AS OF THE CLOSING DATE AND SHALL HAVE NO FURTHER
EFFECT FOR ANY TAXABLE YEAR (WHETHER THE CURRENT YEAR, A FUTURE YEAR, OR A PAST
YEAR).


(B)           TAXES OF OTHER PERSONS.  SELLER AGREES TO INDEMNIFY BUYER FROM AND
AGAINST ANY LIABILITY OF THE COMPANY FOR TAXES OF ANY PERSON UNDER SECTION
1.1502-6 OF THE TREASURY REGULATIONS (OR ANY SIMILAR PROVISION OF STATE, LOCAL
OR FOREIGN LAW).


(C)           RESPONSIBILITY FOR FILING TAX RETURNS FOR PERIODS THROUGH CLOSING
DATE. SELLER SHALL INCLUDE THE INCOME OF THE COMPANY (INCLUDING ANY DEFERRED
ITEMS TRIGGERED INTO INCOME BY SECTION 1.1502-13 OF THE TREASURY REGULATIONS AND
ANY EXCESS LOSS ACCOUNT TAKEN INTO INCOME UNDER SECTION 1.1502-19 OF THE
TREASURY REGULATIONS) ON SELLER’S CONSOLIDATED FEDERAL INCOME TAX RETURNS FOR
ALL PERIODS THROUGH THE CLOSING DATE AND PAY ANY FEDERAL INCOME TAXES
ATTRIBUTABLE TO SUCH INCOME.  FOR ALL TAXABLE PERIODS ENDING ON OR BEFORE THE
CLOSING DATE, SELLER SHALL CAUSE THE COMPANY TO JOIN IN SELLER’S CONSOLIDATED
FEDERAL INCOME TAX RETURN AND, IN JURISDICTIONS REQUIRING SEPARATE REPORTING
FROM SELLER, TO FILE SEPARATE COMPANY STATE AND LOCAL INCOME TAX RETURNS.  ALL
SUCH TAX RETURNS SHALL BE PREPARED AND FILED IN A MANNER CONSISTENT WITH PRIOR
PRACTICE, EXCEPT AS REQUIRED BY A CHANGE IN APPLICABLE LAW.  BUYER SHALL CAUSE
THE COMPANY TO FURNISH INFORMATION TO SELLER AS REASONABLY REQUESTED BY SELLER
TO ALLOW SELLER TO SATISFY ITS OBLIGATIONS UNDER THIS SECTION IN ACCORDANCE WITH
PAST CUSTOM AND PRACTICE.  THE COMPANY AND BUYER SHALL CONSULT AND COOPERATE
WITH SELLER AS TO ANY ELECTIONS TO BE MADE ON TAX RETURNS OF THE COMPANY FOR
PERIODS ENDING ON OR BEFORE THE CLOSING DATE.


(D)           COOPERATION ON TAX MATTERS.   BUYER, THE COMPANY AND SELLER SHALL
COOPERATE FULLY, AS AND TO THE EXTENT REASONABLY REQUESTED BY THE OTHER PARTY,
IN CONNECTION WITH THE FILING OF TAX RETURNS PURSUANT TO THIS SECTION 10.03 AND
ANY AUDIT, LITIGATION OR OTHER PROCEEDING WITH RESPECT TO TAXES.  SUCH
COOPERATION SHALL INCLUDE THE RETENTION AND (UPON THE OTHER PARTY’S REQUEST) THE
PROVISION OF RECORDS AND INFORMATION THAT ARE REASONABLY RELEVANT TO ANY SUCH
AUDIT, LITIGATION OR OTHER PROCEEDING AND MAKING EMPLOYEES AVAILABLE ON A
MUTUALLY CONVENIENT BASIS TO PROVIDE ADDITIONAL INFORMATION AND EXPLANATION OF
ANY MATERIAL PROVIDED HEREUNDER.  THE COMPANY AND SELLER AGREE (I) TO RETAIN ALL
BOOKS AND RECORDS WITH RESPECT TO TAX MATTERS PERTINENT TO THE COMPANY RELATING
TO ANY TAXABLE PERIOD BEGINNING BEFORE THE CLOSING DATE UNTIL THE EXPIRATION OF
THE STATUTE OF LIMITATIONS (AND, TO THE EXTENT NOTIFIED BY BUYER OR SELLER, ANY
EXTENSIONS THEREOF) OF THE RESPECTIVE TAXABLE PERIODS, AND TO ABIDE BY ALL
RECORD RETENTION AGREEMENTS ENTERED INTO WITH ANY TAXING AUTHORITY, AND (II) TO
GIVE THE OTHER PARTY REASONABLE WRITTEN NOTICE PRIOR TO TRANSFERRING, DESTROYING
OR DISCARDING ANY SUCH BOOKS AND RECORDS AND, IF THE OTHER PARTY SO REQUESTS,
THE COMPANY OR SELLER, AS THE CASE MAY BE, SHALL ALLOW THE OTHER PARTY TO TAKE
POSSESSION OF SUCH BOOKS AND RECORDS.  SELLER SHALL NOT SETTLE ANY AUDIT OF A
SELLER CONSOLIDATED FEDERAL INCOME TAX RETURN TO THE EXTENT THAT SUCH RETURN
RELATES TO THE COMPANY IN A MANNER THAT WOULD ADVERSELY AFFECT THE COMPANY AFTER
THE CLOSING DATE UNLESS SUCH SETTLEMENT WOULD BE REASONABLE IN THE CASE OF A
PERSON THAT OWNED THE COMPANY BOTH BEFORE

24


--------------------------------------------------------------------------------


and after the Closing Date.  At Seller’s request, Buyer shall cause the Company
to make or join with Seller in making any election if the making of such
election is not reasonably expected to have a material adverse impact on Buyer
or the Company for any Tax period beginning after the Closing Date.


(E)           POST-CLOSING TRANSACTIONS NOT IN ORDINARY COURSE.   BUYER AND
SELLER AGREE TO REPORT ALL TRANSACTIONS NOT IN THE ORDINARY COURSE OF BUSINESS
OCCURRING ON THE CLOSING DATE AFTER BUYER’S PURCHASE OF THE COMPANY’S STOCK ON
BUYER’S FEDERAL INCOME TAX RETURN TO THE EXTENT PERMITTED BY REG.
§1.1502-76(B)(1)(II)(B).  BUYER AGREES TO INDEMNIFY SELLER FOR ANY ADDITIONAL
TAX OWED BY SELLER (INCLUDING TAX OWED BY SELLER DUE TO THIS INDEMNIFICATION
PAYMENT) RESULTING FROM ANY TRANSACTION ENGAGED IN BY THE COMPANY NOT IN THE
ORDINARY COURSE OF BUSINESS OCCURRING ON THE CLOSING DATE AFTER BUYER’S PURCHASE
OF THE COMPANY’S STOCK.


(F)            TRANSFER TAXES.  SELLER WILL PAY, AND WILL INDEMNIFY AND HOLD
BUYER HARMLESS AGAINST, ANY REAL PROPERTY SALE AND TRANSFER OR GAINS TAX, STAMP
TAX, STOCK TRANSFER TAX, OR OTHER SIMILAR TAX IMPOSED ON THE COMPANY OR SELLER
AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (COLLECTIVELY,
“TRANSFER TAXES”), AND ANY PENALTIES OR INTEREST WITH RESPECT TO THE TRANSFER
TAXES.  SELLER AGREES TO COOPERATE WITH BUYER IN THE FILING OF ANY RETURNS WITH
RESPECT TO THE TRANSFER TAXES, INCLUDING PROMPTLY SUPPLYING ANY INFORMATION IN
THEIR POSSESSION THAT IS REASONABLY NECESSARY TO COMPLETE SUCH RETURNS.

10.04       Further Assurances.  From time to time, as and when requested by any
party hereto and at such party’s expense, any other party shall execute and
deliver, or cause to be executed and delivered, all such documents and
instruments and shall take, or cause to be taken, all such further or other
actions as the requesting party may reasonably deem necessary or desirable to
evidence and effectuate the transactions contemplated by this Agreement.

10.05       Provision Respecting Legal Representation.  Each of the parties to
this Agreement hereby agrees, on its own behalf and on behalf of its directors,
members, partners, officers, employees and Affiliates, that Kirkland & Ellis LLP
may serve as counsel to Seller and its Affiliates (individually and
collectively, the “Seller Group”), on the one hand, and the Company, on the
other hand, in connection with the negotiation, preparation, execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, and that, following consummation of the transactions contemplated
hereby, Kirkland & Ellis LLP (or any successor) may serve as counsel to Seller
Group or any director, member, partner, officer, employee or Affiliate of the
Seller Group, in connection with any litigation, claim or obligation arising out
of or relating to this Agreement or the transactions contemplated by this
Agreement notwithstanding such representation, and each of the parties hereto
hereby consents thereto and waives any conflict of interest arising therefrom
and each of such parties shall cause any Affiliate thereof to consent to waive
any conflict of interest arising from such representation.

10.06       Intercompany Accounts. Effective immediately prior to the Closing,
all intercompany receivables “due from corporate” and intercompany payables “due
to corporate” on the Company’s balance sheet shall be eliminated in the manner
most tax efficient as agreed by the parties; all intercompany receivables “due
from eLearning” and intercompany payables “due to eCollege” on the Company’s
balance sheet shall remain in effect.

25


--------------------------------------------------------------------------------



ARTICLE XI


DEFINITIONS

11.01       Definitions.  For purposes hereof, the following terms, when used
herein with initial capital letters, shall have the respective meanings set
forth herein:

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person.  For the
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct the management and policies of a Person
whether through the ownership of voting securities, contract or otherwise.

“EGTRRA” means the Economic Growth and Tax Relief Reconciliation Act of 2001.

“Environmental Requirements” means all federal, state, local and foreign
statutes, regulations, and ordinances enacted and in effect on or prior to the
Closing Date, concerning pollution or protection of the environment, including
without limitation all those relating to the presence, use, production,
generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, or cleanup of any hazardous materials, substances or wastes.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” means United States generally accepted accounting principles applied in a
manner consistent with that used in preparing the 2006 Balance Sheet.

“GUST” means changes to the Code and ERISA made by the Uruguay Round Agreements
Act, Pub. Law. 103-465, the Small Business Job Protection Act of 1996, Public
Law 104-188, the Uniformed Services Employment and Reemployment Rights Act of
1994, Public Law 103-353, the Taxpayer Relief Act of 1997, Public Law 105-34,
the Internal Revenue Service Restructuring and Reform Act of 1998, Public Law
105-206, and the Community Renewal Tax Relief Act of 2000, Public Law 106-554.

“Intellectual Property” means patents, domain names, trademarks, service marks,
copyrights and registrations and applications for the registration of any of the
foregoing.

“Material Adverse Effect” means any change, effect, event, occurrence, state of
facts or development that, individually or together with any other change,
effect, event, occurrence, state of facts or development, has, or could
reasonably be expected to have, a material adverse impact or effect on (i) the
ability of Seller or the Company to consummate the transactions contemplated
hereby or perform their respective obligations hereunder or (ii) the financial
position, condition, business assets, properties, liabilities or results of
operations of the Company; provided, however, that none of the following shall
be taken into account in determining whether there has been or will be, a
Material Adverse Effect: (a) any failure by the Company to meet internal
projections or forecasts or published revenue or earnings predictions for any
period ending (or for which revenues or earnings are released) on or after the
date of this

26


--------------------------------------------------------------------------------


Agreement; (b) any adverse change, effect, event, occurrence, state of facts or
development attributable to conditions affecting the industry in which the
Company participates, the U.S. economy as a whole or the capital markets in
general or the markets in which the Company operates, except to the extent such
change, effect, event, occurrence, state of facts or development has a material
disproportionate effect on the Company; (c) any adverse change, effect, event,
occurrence, state of facts or development resulting from or relating to
compliance with the terms of, or the taking of any action required by, this
Agreement; (d) any adverse change, effect, event, occurrence, state of facts or
development arising from or relating to any change in accounting requirements or
principles or any change in applicable laws, rules or regulations or the
interpretation thereof, except to the extent such change, effect, event,
occurrence, state of facts or development has a material disproportionate effect
on the Company; or (e) any adverse change, effect, event, occurrence, state of
facts or development arising from or relating to the commencement, continuation
or escalation of a war, material armed hostilities or other material
international or national calamity or act of terrorism directly or indirectly
involving the United States of America, except to the extent such change,
effect, event, occurrence, state of facts or development has a material
disproportionate effect on the Company.

“Net Indebtedness” means, without duplication, the excess of (i) the sum of
(a) all principal and accrued (but unpaid) interest owing by the Company for
debt for borrowed money owed to any third party, (b) all obligations of the
Company as lessee under any lease that is required to be recorded as a capital
lease in accordance with GAAP, (c) any indebtedness secured by a lien on the
assets of the Company, and (d) all unpaid interest, guarantees, prepayment
premiums or penalties related to any of the foregoing, less (ii) the amount of
cash and cash equivalents of the Company; in each case with respect to clauses
(i) and (ii) above, as of the close of business on the Closing Date as reported
by the Company using accounting policies and procedures consistent with the 2006
Balance Sheet.    Notwithstanding anything to the contrary, in no event shall
clause (i) above include (I) any liabilities related to intercompany balances,
and (II) any contingent reimbursement obligations for any letters of credit,
performance bonds, surety bonds and similar obligations of the Company.

“Net Working Capital” means (i) all current assets of the Company (excluding
cash (and cash equivalents), deferred Tax assets and any current assets related
to intercompany balances) as of the close of business on the Closing Date as
reported by the Company using accounting policies and procedures consistent with
the 2006 Balance Sheet minus (ii) all current liabilities of the Company
(excluding deferred Tax liabilities and any current liabilities related to
intercompany balances) as of the close of business on the Closing Date as
reported by the Company using accounting policies and procedures consistent with
the 2006 Balance Sheet.

“Permitted Liens” means (i) statutory liens for current Taxes or other
governmental charges not yet due and payable or the amount or validity of which
is being contested in good faith by appropriate proceedings by the Company and
for which appropriate reserves have been established in accordance with GAAP;
(ii) mechanics’, carriers’, workers’, repairers’ and similar statutory liens
arising or incurred in the ordinary course of business for amounts which are not
delinquent and which are not, individually or in the aggregate, significant;
(iii) zoning, entitlement, building and other land use regulations imposed by
governmental agencies having jurisdiction over the Leased Real Property which
are not violated by the current use and operation of the Leased Real Property;
(iv) covenants, conditions, restrictions, easements

27


--------------------------------------------------------------------------------


and other similar matters of record affecting title to the Leased Real Property
which do not materially impair the occupancy or use of the Leased Real Property
for the purposes for which it is currently used or proposed to be used in
connection with the Company’s businesses; (v) public roads and highways; (vi)
liens arising under worker’s compensation, unemployment insurance, social
security, retirement and similar legislation; (vii) liens on goods in transit
incurred pursuant to documentary letters of credit; (viii) purchase money liens
and liens securing rental payments under capital lease arrangements; and (ix)
other liens arising in the ordinary course of business and not incurred in
connection with the borrowing of money.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Securities Act” means the Securities Act of 1933, as amended.

“Superior Offer” means an all cash offer to purchase 100% of the equity of the
Company for a purchase price in excess of $41 million with respect to which the
Board of Directors of Seller (or a special committee thereof) (i) determines in
good faith that such offer, if accepted, is reasonably likely to be consummated
on a timely basis, taking into account all legal, financial, regulatory and
other relevant aspects of such offer and the identity of the offeror.

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, franchise, estimated, alternative minimum, add-on minimum, sales, use,
transfer, real property gains, registration, value added, excise, natural
resources, severance, stamp, occupation, premium, windfall profit,
environmental, customs, duties, real property, special assessment, personal
property, capital stock, social security, unemployment, disability, payroll,
license, employee or other withholding, or other tax, of any kind whatsoever,
including any interest, penalties or additions to tax or additional amounts in
respect of the foregoing.

“Tax Returns” means any return, report, information return or other document
(including schedules or any related or supporting information) filed or required
to be filed with any governmental entity or other authority in connection with
the determination, assessment or collection of any Tax or the administration of
any laws, regulations or administrative requirements relating to any Tax.

11.02       Cross-Reference of Other Definitions.  Each capitalized term listed
below is defined in the indicated Section of this Agreement:

Term

 

Section No.

2006 Balance Sheet

 

1.05(a)

Agreement

 

Preamble

Base Consideration

 

1.02(a)

Buyer

 

Preamble

Buyer’s Representatives

 

6.02

Common Stock

 

Recitals

 

28


--------------------------------------------------------------------------------


 

Closing

 

1.07

Closing Balance Sheet

 

1.05(a)

Closing Purchase Price

 

1.02(b)

Closing Date

 

1.07

Code

 

4.12(b)

Company

 

Preamble

Confidentiality Agreement

 

6.02

Deductible

 

9.02(a)

Dispute Resolution Auditor

 

1.05(a)

ERISA

 

4.12(a)

Estimated Net Indebtedness

 

1.04

Estimated Net Working Capital

 

1.04

Final Purchase Price

 

1.02(a)

Indemnified Parties

 

9.03

Indemnitee

 

9.05

Indemnitor

 

9.05

Latest Balance Sheet

 

4.04(a)

Leased Real Property

 

4.06(b)

Losses

 

9.02(a)

Merger Agreement

 

2.01(i)

Objections Statement

 

1.05(a)

Pension Plans

 

4.12(a)

Plans

 

4.12(a)

Preferred Stock

 

Recitals

Preliminary Closing Statement

 

1.05(a)

Schedules

 

10.01

Seller Group

 

10.05

Seller

 

Preamble

Shares

 

Recitals

Survival Period Termination Date

 

9.01

the Company’s Knowledge

 

12.03

Transfer Taxes

 

10.03(f)

Welfare Plans

 

4.12(a)


 


ARTICLE XII


MISCELLANEOUS

12.01       Press Releases and Communications.  No press release or public
announcement related to this Agreement or the transactions contemplated herein,
or prior to the Closing, any other announcement or communication to the
employees, customers, independent contractors or suppliers of the Company, shall
be issued or made by any party hereto without the joint approval of Buyer and
Seller, unless required by law in which case Buyer and Seller shall have the
right to review such press release, announcement or communication prior to its
issuance, distribution or publication.

29


--------------------------------------------------------------------------------


12.02       Expenses.  Except as otherwise expressly provided herein, Seller and
Buyer shall pay all of their own expenses (including attorneys’ and accountants’
fees and expenses) in connection with the negotiation of this Agreement, the
performance of their obligations hereunder and the consummation of the
transactions contemplated by this Agreement.

12.03       Knowledge Defined.  For purposes of this Agreement, the term “the
Company’s knowledge” as used herein shall mean the actual knowledge of Thomas
Dearden, Don Bailey and Kristine Rasmussen.

12.04       Notices.  All notices, demands and other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when personally delivered, one
day after deposit with Federal Express or similar overnight courier service or
three days after being mailed by first class mail, return receipt requested. 
Notices, demands and communications to Buyer, the Company and Seller shall,
unless another address is specified in writing, be sent to the addresses
indicated below:

Notices to Buyer:

Datamark Partners, LLC
c/o Thorndale Farm, LLC
270 E. Westminster
Lake Forest, IL
Attn:  Oakleigh Thorne

with a copy to:

Patterson Belknap Webb & Tyler LLP
1133 Avenue of the Americas
New York, NY  10036
Attn:  John P. Schmitt, Esq.

Notices to Seller:

eCollege.com
c/o Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004-1980
Attention: Arthur Fleisher, Esq.

with a copy to:

Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, Illinois 60601
Attn:       Jon A. Ballis, P.C.
                Jody S. Gale

30


--------------------------------------------------------------------------------


Notices to Company:

Datamark Inc.
c/o eCollege.com
One N. LaSalle Street
Suite 1800
Chicago, Illinois  60602
Attn:  Margee Elias, Senior Vice President and General Counsel

with a copy to:

Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, Illinois 60601
Attn:       Jon A. Ballis, P.C.
                Jody S. Gale

12.05       Assignment.  This Agreement and all of the provisions hereof shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, except that neither this Agreement
nor any of the rights, interests or obligations hereunder may be assigned or
delegated (a) by Buyer without the prior written consent of the Seller except
that Buyer may assign to any beneficial owner of Buyer the right to purchase
directly a portion of the equity of the Company or (b) by Seller (other than
with respect to its rights and interests hereunder) without the prior written
consent of Buyer.

12.06       Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

12.07       References.  The table of contents and the section and other
headings and subheadings contained in this Agreement and the exhibits hereto are
solely for the purpose of reference, are not part of the agreement of the
parties hereto, and shall not in any way affect the meaning or interpretation of
this Agreement or any exhibit hereto.  All references to days or months shall be
deemed references to calendar days or months.  All references to “$” shall be
deemed references to United States dollars.  Unless the context otherwise
requires, any reference to a “Section,” “Exhibit,” or “Schedule” shall be deemed
to refer to a section of this Agreement, exhibit to this Agreement or a schedule
to this Agreement, as applicable.  The words “hereof,” “herein” and “hereunder”
and words of similar import referring to this Agreement refer to this Agreement
as a whole and not to any particular provision of this Agreement.  English shall
be the governing language of this Agreement.

12.08       No Strict Construction.  The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
Person.

31


--------------------------------------------------------------------------------


12.09       Amendment and Waiver.  Any provision of this Agreement or the
schedules (except as contemplated by Section 6.05) or exhibits may be amended or
waived only in a writing signed by Buyer, the Company and Seller.  No waiver of
any provision hereunder or any breach or default thereof shall extend to or
affect in any way any other provision or prior or subsequent breach or default,
and no failure or delay to enforce, or partial enforcement of, any provision
hereof shall operate as a waiver of such provision or of any other provision.

12.10       Complete Agreement.  This Agreement and the documents referred to
herein (including the Confidentiality Agreement and the schedules and exhibits
hereto) contain the complete agreement among the parties hereto and supersede
any prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

12.11       Schedules.  Any disclosure under a particular section of this
Agreement will be made in the Schedules under the heading of the relevant topic
of such section.  A disclosure of an item for a particular section or topic of
the Schedules will be deemed disclosure for purposes of any other section or
topic of the Schedules, but only to the extent that such cross-disclosure is
clearly apparent. The inclusion of information in any of such Schedules hereto
shall not be construed as an admission that such information is material to the
Company.  In addition, matters reflected in the Schedules are not necessarily
limited to matters required by the Agreement to be reflected in such Schedules. 
Such additional matters are set forth for informational purposes only and do not
necessarily include other matters of a similar nature.

12.12       Counterparts.  This Agreement may be executed in multiple
counterparts (including by means of facsimile signature pages), any one of which
need not contain the signatures of more than one party, but all such
counterparts taken together shall constitute one and the same instrument.

12.13       Governing Law; Submission to Jurisdiction.  All matters relating to
the interpretation, construction, validity and enforcement of this Agreement
shall be governed by and construed in accordance with the domestic laws of the
State of Delaware without giving effect to any choice or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of laws of any jurisdiction other than the
State of Delaware.   The parties hereto hereby irrevocably and unconditionally
consent to the exclusive jurisdiction of the federal and state courts located in
Cook County in the State of Illinois for any action, suit or proceeding arising
out of or related hereto.  The parties hereto further hereby irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of or relating to this Agreement in the federal and
state courts located in Cook County in the State of Illinois, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in any inconvenient forum.

12.14       Waiver of Trial by Jury.  THE PARTIES HERETO WAIVE THE RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING UNDER THIS AGREEMENT OR ANY ACTION OR
PROCEEDING ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY, REGARDLESS OF
WHICH PARTY INITIATES SUCH ACTION OR PROCEEDING.

32


--------------------------------------------------------------------------------


12.15       Buyer Deliveries.  Buyer agrees and acknowledges that all documents
or other items delivered or made available to Buyer’s representatives shall be
deemed to be delivered or made available, as the case may be, to Buyer for all
purposes hereunder.

*      *      *      *

33


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase
Agreement on the day and year first above written.

COMPANY:

 

 

 

 

 

 

 

DATAMARK INC.

 

 

 

By:

/s/ Douglas H. Kelsall

 

Name:

Douglas H. Kelsall

 

Its:

Director

 

 

 

 

 

 

 

SELLER:

 

 

 

 

eCOLLEGE.COM

 

 

 

 

By:

/s/ Douglas H. Kelsall

 

Name:

Douglas H. Kelsall

 

Its:

President and Chief Operating Officer

 

 

 

 

 

 

 

BUYER:

 

 

 

 

DATAMARK PARTNERS, LLC

 

 

 

 

By:

/s/ Oakleigh Thorne

 

Name:

Oakleigh Thorne

 

Its:

Authorized Officer

 

 

34


--------------------------------------------------------------------------------